Exhibit 10.9

 

 

 





 

 

 

AMENDED AND RESTATED INTERCOMPANY SERVICES AGREEMENT

 

dated as of November 13, 2018

 

between

 

GENERAL ELECTRIC COMPANY

 

and

 

BAKER HUGHES, A GE COMPANY, LLC

 

 



 

 



TABLE OF CONTENTS

 

Page




Article I DEFINITIONS 5 Section 1.01   Certain Defined Terms 5 Article II
SERVICES and Duration 15 Section 2.01   GE Services to be Provided 15 Section
2.02   Baker Hughes Services to be Provided 16 Section 2.03   Services in Effect
on the Closing Date and Purchase Orders for Services 17 Section 2.04   Duration
of Services 18 Section 2.05   Additional GE Provided Services 19 Section
2.06   Additional Baker Hughes Provided Services 19 Section 2.07   Limitations
on the Provision of Services 20 Article III PERFORMANCE OF SERVICES 20 Section
3.01   R&D Services and Statements of Work 20 Section 3.02   Project Change 22
Section 3.03   Replacement of Project Leaders 23 Section 3.04   Subcontracting
23 Section 3.05   Review and Reporting Requirements 23 Section 3.06   License to
Background IP and R&D Services Foreground IP 24 Section 3.07   Ownership of
Intellectual Property 25 Section 3.08   Patent Prosecution and Costs 25 Section
3.09   Portfolio Reviews for R&D Services Foreground IP 25 Section
3.10   License to Transferred R&D Services Foreground IP and Accessed
Intellectual Property 26 Section 3.11   Governmental Restrictions and Approvals;
Certain Other Restrictions 26 Section 3.12   Third-Party IP 26 Section
3.13   Collaborations 27 Section 3.14   Reservation of Rights 28 Article IV
OTHER ARRANGEMENTS 28 Section 4.01   Intercompany Service Managers 28 Section
4.02   Software and Software Licenses 29 Section 4.03   Local Implementing
Agreements 30 Section 4.04   Corporate Policies 30 Section 4.05   Limitations
with Respect to the GE Materials 30

 

 



 

 



Article V ADDITIONAL AGREEMENTS 31 Section 5.01   System Resources and Security
31 Section 5.02   Access 32 Section 5.03   GE and Baker Hughes Global Services
Contracts 33 Section 5.04   Shared Facilities 33 Section 5.05   Shared
Manufacturing Arrangements; Financial Services 36 Section 5.06   Costs and
Disbursements 37 Section 5.07   Readjustment of Services 39 Section 5.08   No
Right to Set-Off 39 Section 5.09   Taxes 39 Article VI STANDARD FOR SERVICE 40
Section 6.01   Standard for Service 40 Section 6.02   Consents; Compliance with
Law; Professional Services 41 Section 6.03   Maintenance 41 Section
6.04   Modifications and Discontinuances 41 Section 6.05   Disclaimer of
Warranties 42 Section 6.06   Compliance with Laws and Regulations 42 Section
6.07   No Reporting Obligations 42 Article VII LIMITED LIABILITY AND
INDEMNIFICATION 43 Section 7.01   General Indemnification 43 Section
7.02   Exclusion of Consequential Damages 43 Section 7.03   Exclusive Remedy 43
Article VIII DISPUTE RESOLUTION 43 Section 8.01   Dispute Resolution 43 Article
IX TERM AND TERMINATION 44 Section 9.01   Term and Termination 44 Section
9.02   Termination Charges 45 Section 9.03   Effect of Termination 45 Section
9.04   Force Majeure 46 Article X GENERAL PROVISIONS 46 Section
10.01   Independent Contractors 46 Section 10.02   Subcontractors 46 Section
10.03   Treatment of Confidential Information 47 Section 10.04   Audit 48
Section 10.05   Further Assurances 48 Section 10.06   Notices 48 Section
10.07   Entire Agreement 49 Section 10.08   No Third-Party Beneficiaries 49
Section 10.09   Amendment; Waiver 49

 

 



 

 



Section 10.10   Governing Law 50 Section 10.11   Counterparts; Electronic
Transmission of Signatures 50 Section 10.12   Assignment 50 Section
10.13   Rules of Construction 50 Section 10.14   Non-Recourse 51 Section
10.15   Export Law Compliance 51 Section 10.16   Integrity 51 Section
10.17   Subcontractor Flow Downs for United States Government Commercial Items
Contracts 51

 

SCHEDULES

 



SCHEDULE 2.01(a) Administrative Services SCHEDULE 2.01(b) GE Provided Umbrella
Services SCHEDULE 2.01(c) List of current technology research and development
services between GE Global Research and GE O&G SCHEDULE 2.02(b) Baker Hughes
Provided Umbrella Services SCHEDULE 3.01(c) Form of Statement of Work SCHEDULE
3.13(a) Form of Collaboration Agreement SCHEDULE 3.13(d) List of Collaboration
Agreements SCHEDULE 4.01(a) GE Services Manager SCHEDULE 4.01(b) Baker Hughes
Services Manager SCHEDULE 5.04(a) GE Facilities SCHEDULE 5.04(b) Baker Hughes
Facilities SCHEDULE 5.04(c) Specified Facilities SCHEDULE 5.05(a) Shared
Manufacturing Arrangements SCHEDULE 5.05(b) Factoring or Similar Monetization of
Accounts Receivable SCHEDULE 5.06(g) Wiring Instructions








 

 





INTERCOMPANY SERVICES AGREEMENT

 

This Amended and Restated Intercompany Services Agreement, dated as of November
13, 2018 (as amended, modified or supplemented from time to time in accordance
with its terms, this “Agreement”), is made between General Electric Company, a
New York corporation (“GE”), and Baker Hughes, a GE company, LLC, a Delaware
limited liability company (“Baker Hughes”).

 

RECITALS

 

WHEREAS, pursuant to that certain Transaction Agreement and Plan of Merger,
dated as of October 30, 2016, among GE, Baker Hughes Incorporated, a Delaware
corporation (“BHI”), Baker Hughes, a GE company (formerly known as Bear Newco,
Inc.), a Delaware corporation (“BHGE”), and Bear MergerSub, Inc., a Delaware
corporation (“Merger Sub”), as amended by the Amendment to the Transaction
Agreement and Plan of Merger, dated as of March 27, 2017, among GE, BHI, BHGE,
Merger Sub, BHI Newco, Inc., a Delaware corporation, and Bear MergerSub 2, Inc.,
a Delaware corporation (as may be further amended from time to time, the
“Transaction Agreement”), GE and BHI have combined GE’s oil and gas business
(“GE O&G”) with BHI to create BHGE;

 

WHEREAS, pursuant to the Transaction Agreement, upon closing of the transaction,
BHGE began to operate as a public company traded on the New York Stock Exchange
with approximately 62.5% of the voting stock owned by GE and approximately 37.5%
of the voting stock owned by public shareholders;

 

WHEREAS, in furtherance of the transactions contemplated by the Transaction
Agreement, GE and Baker Hughes entered into a Intercompany Services Agreement,
dated as of July 3, 2017 (the “Original Agreement”), under which (i) GE agreed
to provide or cause to be provided to Baker Hughes (and/or its Affiliates on or
after the Closing Date, collectively hereinafter referred to as the “Baker
Hughes Entities”) certain services and (ii) Baker Hughes agreed to provide or
cause to be provided to GE (and/or its Affiliates on the Closing Date
immediately after giving effect to the Closing, collectively hereinafter
referred to as the “GE Entities”) certain services, in each case of (i) and
(ii), in accordance with the terms and subject to the conditions set forth
herein; and

 

WHEREAS, GE and Baker Hughes (having received the approval of the Conflicts
Committee (as defined in the Stockholders Agreement) desire to amend and restate
the Original Agreement in its entirety, on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the Parties hereby agree as follows:

 

Article I

DEFINITIONS

 

Section 1.01 Certain Defined Terms.

 

Page 5

 

(a)       Unless otherwise defined herein, all capitalized terms used herein
shall have the same meaning as in the Transaction Agreement.

 

(b)       The following capitalized terms used in this Agreement shall have the
meanings set forth below:

 

“Administrative Services” shall have the meaning set forth in Section
2.01(a)(i).

 

“Additional Baker Hughes Provided Services” shall have the meaning set forth in
Section 2.06.

 

“Additional GE Provided Services” shall have the meaning set forth in Section
2.05.

 

“Additional Services” means the Additional GE Provided Services and the
Additional Baker Hughes Provided Services, as applicable.

 

“Aeroderivatives Supply and Technology Development Agreement” means that certain
Supply and Technology Development Agreement entered into by GE, acting through
its GE Aviation business unit and the legal entities operating on its behalf,
Baker Hughes, and GE, on behalf of its GE Power business, dated as of the date
hereof (as amended, modified or supplemented from time to time in accordance
with its terms).

 



“Affiliate” means any individual, company, organization or other entity that,
directly or indirectly, is controlled by, controls or is under common control
with such Party by ownership, directly or indirectly, of more than fifty percent
(50%) of the stock entitled to vote in the election of directors or, if there is
no such stock, more than fifty percent (50%) of the ownership interest in such
individual or entity

 



“Ancillary Agreements” shall have the meaning ascribed to it in the Transaction
Agreement 



 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Background IP” means Intellectual Property and Technology owned, Controlled,
created or acquired by or on behalf of a Party or its Affiliates prior to the
applicable date of the provision of a Service.

 

“Baker Hughes” shall have the meaning set forth in the Preamble.

 

“Baker Hughes Entities” shall have the meaning set forth in the Recitals.

 

“Baker Hughes Facilities” shall have the meaning set forth in Section 5.04(a).

 

Page 6

 

“Baker Hughes Global Services Contract” means each contract or other arrangement
or agreement (whether for the purchase or supply of goods or services) set forth
below, between or among Baker Hughes or its Affiliates, on the one hand, and a
third party, on the other hand, which contract or other arrangement or agreement
is multi-national, regional or global in scope, and by virtue of such scope is
applicable to, and was entered into by the parties thereto in consideration of
its applicability to, more than one Baker Hughes Entity, or one or more of Baker
Hughes or its Affiliates, in each case, in respect of:

 

(i)certain master purchase and sale agreements for the sale and purchase of
certain goods and services (other than those provided for under the Supply
Agreement), as mutually identified and agreed to by the parties; and

 

(ii)joint tendering by the Baker Hughes Entities for business of or services to
certain third parties, as mutually identified and agreed to by the parties.

 

“Baker Hughes Provided Collaboration Services” means the services to be provided
by any Baker Hughes Entity under any Collaboration Agreement.

 

“Baker Hughes Provided Deliverable” means any deliverable or work product to be
delivered by a Baker Hughes Entity to the applicable R&D Services Recipients as
specified in a Baker Hughes Statement of Work.

 

“Baker Hughes Provided Facility Service” means an arrangement in which Baker
Hughes has granted, or has caused one or more of its Affiliates to grant, to GE
a limited license to use and access space at a Baker Hughes Facility under
Section 5.04.

 

“Baker Hughes Provided R&D Services” means specialized and tailored technology
research and development services, related to one or more GE Entity’s service or
product offerings, offered by the applicable Affiliate or division of Baker
Hughes on a contracted basis to a GE Entity.

 

“Baker Hughes Provided R&D Services Foreground IP” means all Intellectual
Property and Technology created in the course of the performance of the Baker
Hughes Provided R&D Services, including that which is reflected in all research
records, laboratory notebooks, technical reports and experimental results.

 

“Baker Hughes Provided Services” means all services to be provided by any Baker
Hughes Entity pursuant to this Agreement, including the Baker Hughes Provided
Technology Access, Baker Hughes Provided Umbrella Services, Baker Hughes
Provided R&D Services, Baker Hughes Provided Facility Services, Baker Hughes
Provided Collaboration Services and Additional Baker Hughes Provided Services.

 

“Baker Hughes Provided Technology Access” means GE’s confidential access to any
Baker Hughes Entity’s proprietary Technology or related developments or
enhancements thereto, in each case, related or applicable to one or more GE
Entities’ operations, products or service offerings (including Directed Industry
R&D) in a manner in which GE and its Affiliates received similar access from GE
O&G during the Baseline Period (for the avoidance of doubt, such access shall
not include Baker Hughes Provided R&D Services). For the avoidance of doubt, the
Baker Hughes Provided Technology Access includes GE’s and its Affiliates’ access
to such items of Baker Hughes Incorporated or any of its Affiliates immediately
prior to the Closing.

 

Page 7

 



 

“Baker Hughes Provided Umbrella Services” shall have the meaning set forth in
Section 2.02(b).

 

“Baker Hughes Services Manager” shall have the meaning set forth in Section
4.01(b).

 

“Baker Hughes Statement of Work” shall have the meaning set forth in Section
3.01(b).

 

“Baseline Period” means the 12-month period immediately preceding October 30,
2016.

 

“BHGE” shall have the meaning set forth in the Recitals.

 

“Business” shall have the same meaning as the term “GE O&G” set forth in the
Transaction Agreement.

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by applicable
Law to close.

 

“CA Services” means, collectively, GE Provided Technology Access and the
Administrative Services.

 

“Change of Control Date” shall have the meaning ascribed to it in that certain
Channel Agreement, dated as of July 3, 2017, as amended and restated as of the
date hereof (as it may be further amended, supplemented or modified from time to
time) between GE and BHGE (the “Channel Agreement”).

 

“Closing” shall have the meaning ascribed to it in the Transaction Agreement.

 

“Collaboration” means any research and technology collaboration between a GE
Entity, on the one hand, and a Baker Hughes Entity, on the other, related to one
or more product or service offerings.

 

“Collaboration Agreement” means an agreement executed hereunder to formalize a
Collaboration and substantially in the form of Schedule 3.13(a). Collaboration
Agreements shall include the agreements listed on Schedule 3.13(d).

 

“Collaboration Services” means the Baker Hughes Provided Collaboration Services
and GE Provided Collaboration Services, as applicable.

 

“Confidential Information” shall have the meaning set forth in Section 10.03(a).

 

Page 8

 

“Control” or “Controlled” means, with respect to Intellectual Property or
Technology, the right to grant a license or sublicense to such Intellectual
Property or Technology as provided for herein without (i) violating the terms of
any agreement or other arrangement with any third party, (ii) requiring any
consent, approvals or waivers from any third party, or any breach or default by
the party being granted any such license or sublicense being deemed a breach or
default affecting the rights of the party granting such license or sublicense or
(iii) requiring the payment of material compensation to any third party.

 

“Controls Tools” means GE Power’s product documentation, product software,
product support announcements and current requisition tools, in each case,
excluding (i) any software source code or any information used to invent,
develop or otherwise modify such software or any of the foregoing and (ii) any
such tools of any other GE business unit, including, for the avoidance of doubt,
GE Aviation.

 

“Corporate Assessment” means the annual payment of (i) $55 million by Baker
Hughes to GE from the Effective Date through December 31, 2018, and (ii) $27.5
million (prorated on a monthly basis for any partial period thereof) from
January 1, 2019 through the day that is ninety (90) days following the Trigger
Date, in each case, for so long as the CA Services are provided during the Term,
as amended from time to time per Section 5.06(a) hereunder.

 

“Deliverable” means a GE Provided Deliverable or Baker Hughes Provided
Deliverable, as applicable.

 

“Directed Industry R&D” means continuous scientific research and development
with application to the oilfield services industry equipment and service
offerings, including optimization technology, end-to-end Software workflows and
solutions, customizable framework applications, imaging, acoustic, pressure and
sensor technology, telemetry, geophysics and geological modelling and materials
science.

 

“Dockets” means invention disclosures the substance of which is not intended by
the owning Party to be protected by trade secret law, pending patent
applications and issued patents, in each case, owned by the applicable Party.

 

“Facilities” shall have the meaning set forth in Section 5.04(c).

 

“Facility Costs” shall have the meaning set forth in Section 5.06(d).

 

“Force Majeure” means, with respect to a Party, an event beyond the control of
such Party (or any Person acting on its behalf) and which by the exercise of
reasonable diligence and prudence the Party affected was unable to prevent,
including acts of God, storms, floods, riots, fires, sabotage, civil commotion
or civil unrest, interference by civil or military authorities, acts of war
(declared or undeclared) or armed hostilities or other national or international
calamity or one or more acts of terrorism or failure of energy sources. For the
avoidance of doubt, the following shall not be deemed Force Majeure events:
general adverse changes or fluctuations in the markets in which the Provider
operates; financial distress or insufficient financial capability of the
Provider to perform the PO, Baker Hughes Statement of Work or GE Statement of
Work; or events involving a previous or existing condition at or before the PO,
Baker Hughes Statement of Work or GE Statement of Work date.

 

Page 9

 

“GE” shall have the meaning set forth in the Preamble.

 

“GE Digital Master Products and Services Agreement” means that certain GE
Digital Master Products and Services Agreement, dated as of July 3. 2017, as
amended and restated as of the date hereof (as it may be further amended,
supplemented or modified from time to time), between GE Digital LLC and Baker
Hughes.

 

“GE Entities” shall have the meaning set forth in the Recitals.

 

“GE Facilities” shall have the meaning set forth in Section 5.04(a).

 

“GE Global Research” means GE’s Global Research organization.

 

“GE Global Services Contract” means each contract or other arrangement or
agreement (whether for the purchase or supply of goods or services) set forth
below, between or among GE or its Affiliates (including, for this purpose, GE
O&G prior to Closing), on the one hand, and a third party, on the other hand,
which contract or other arrangement or agreement is multi-national, regional or
global in scope, and by virtue of such scope is applicable to, and was entered
into by the parties thereto in consideration of its applicability to, more than
one GE Entity, or one or more of GE or its Affiliates, other than just GE O&G,
in each case, in respect of:

 

(i)certain master purchase and sale agreements for the sale and purchase of
certain goods and services (other than those provided for under the Supply
Agreement), as mutually identified and agreed to by the parties; and

 

(ii)joint tendering by the GE Entities for business of or services to certain
third parties, as mutually identified and agreed to by the parties.

 

“GE Materials” shall have the meaning set forth in Section 4.04(a).

 

“GE Provided Collaboration Services” means the services to be provided by any GE
Entity under any Collaboration Agreement.

 

“GE Provided Control Tools Access” means Specified BHGE Personnel’s confidential
access to Controls Tools solely to the extent that are both (i) used as of the
date hereof by such Specified BHGE Personnel and (ii) reasonably necessary for
the sole purpose of performing Baker Hughes’ obligations and exercising Baker
Hughes’ rights under the Mark VIe Control Products Upgrade Channel pursuant to
the Channel Agreement; provided, that, granting such access shall not obligate a
GE Entity to provide Highly Confidential Information to Baker Hughes.

 

“GE Provided Deliverable” means any deliverable or work product to be delivered
by GE Global Research to the applicable R&D Services Recipients as specified in
a GE Statement of Work.

 

Page 10

 

“GE Provided Facility Service” means an arrangement in which GE has granted, or
has caused one or more of its Affiliates to grant, to Baker Hughes a limited
license to use and access space at a GE Facility under Section 5.04.

 

“GE Provided R&D Services” means specialized and tailored technology research
and development services related to any Baker Hughes Entity’s business and
operations (including its equipment and service development and offerings)
through GE Global Research on a contracted basis.

 

“GE Provided R&D Services Foreground IP” means all Intellectual Property and
Technology created in the course of performance of GE Provided R&D Services,
including that which is reflected in all research records, laboratory notebooks,
technical reports, experimental results.

 

“GE Provided Services” means all services to be provided by any GE Entity
pursuant to this Agreement, including the CA Services, GE Provided Umbrella
Services, GE Provided R&D Services, GE Provided Facility Services, GE Provided
Collaboration Services and Additional GE Provided Services.

 

“GE Provided Technology Access” means Baker Hughes’s confidential access to any
GE Entity’s (other than GE Digital’s) proprietary Technology or related
developments or enhancements thereto (other than such proprietary Technology or
related developments or enhancements thereto that is subject to the
Aeroderivatives Supply and Technology Development Agreement or the HDGT Supply
Agreement), in each case, related or applicable to one or more Baker Hughes
Entities’ operations, products or service offerings (including Directed Industry
R&D) in a manner in which GE O&G received similar access from GE and its
Affiliates during the Baseline Period (for the avoidance of doubt, such access
shall not include GE Provided R&D Services). For the avoidance of doubt, the GE
Provided Technology Access includes Baker Hughes Incorporated’s and its
Affiliates’ access to such items of GE or any of its Affiliates immediately
prior to the Closing.

 

“GE Provided Umbrella Services” shall have the meaning set forth in Section
2.01(b).

 

“GE Services Manager” shall have the meaning set forth in Section 4.01(a).

 

“GE Statement of Work” shall have the meaning set forth in Section 3.01(a).

 

“Governmental Authority” means any federation, nation, state, sovereign or
government, any federal, supranational, regional, state or local political
subdivision, any governmental or administrative body, instrumentality,
department or agency or any court, administrative hearing body, commission or
other similar dispute resolving panel or body, and any other entity exercising
executive, legislative, judicial, regulatory or administrative functions of a
government.

 

“HDGT Supply Agreement” means that certain Supply Agreement entered into by GE
and Baker Hughes, a GE company LLC, dated as of the date hereof (as amended,
modified or supplemented from time to time in accordance with its terms).

 

Page 11

 

“Highly Confidential Information” means Confidential Information of a Party: (i)
(A) that is distributed only among a certain limited set of individuals pursuant
to such Party’s written data classification policy or guideline; and (B) that is
appropriately classified with the Party’s top level data classification pursuant
to the terms of such Party’s written data classification policy or guideline or
(ii) where, if such Confidential Information is disclosed or used improperly,
such disclosure would reasonably be expected to have a material and adverse
impact on such Party or any business unit thereof with respect to lost revenues,
lost profits, loss of trade secret value, reputational risk and/or any other
material and adverse non-quantitative risks.

 

“Interest Rate” means the prime rate published in the eastern edition of The
Wall Street Journal or a comparable newspaper if The Wall Street Journal shall
cease publishing the prime rate, as of 11:00 a.m. (Eastern time) on each day
during the period for which interest is to be paid.

 

“Indemnified Parties” means, as the case may be, the Party being indemnified,
its Affiliates and Representatives, each of whom shall be deemed a third-party
beneficiary hereof.

 

“Intellectual Property” means all the following whether arising under the Laws
of the United States or of any other jurisdiction: (i) patents, patent
applications (including patents issued thereon), including reissues, divisions,
continuations, continuations-in-part, extensions and reexaminations thereof, and
all rights therein provided by international treaties or conventions; (ii)
copyrights in works of authorship of any type (including copyrights in
Software), mask work rights and design rights, whether or not registered, and
registrations and applications for registration thereof, and all rights therein
provided by applicable international treaties or conventions, all moral and
common law rights thereto, and all other intellectual property rights associated
therewith; (iii) trade secrets; (iv) database, computer program and other
digital media applications and registrations; and (v) all other industrial and
intellectual property rights arising from, or in respect to, Technology.

 

“IP Cross-License Agreement” means that certain IP Cross-License Agreement,
dated as of July 3, 2017, as amended and restated as of the date hereof (as it
may be further amended, supplemented or modified from time to time), between GE
and Baker Hughes.

 

“Law” means any United States federal, state, local or non-United States
statute, law, ordinance, regulation, rule, code, order or other requirement or
rule of law, including common law.

 

“Local Agreements” shall have the meaning set forth in Section 4.03.

 

“Long-Term Ancillary Agreements” shall have the meaning ascribed to it in the
Transaction Agreement.

 

“Losses” means all losses, damages, costs, expenses, and liabilities actually
suffered or incurred and paid (including reasonable attorneys’ fees).

 

“Mark VIe Controls Products Upgrade Channel” has the meaning ascribed to such
term in the Channel Agreement.

 

Page 12

 

“Master Agreement” means that certain Master Agreement, dated as of the date
hereof (as it may be amended, supplemented or modified from time to time),
between GE, BHGE and Baker Hughes.

 

“Party” means GE and Baker Hughes individually, and “Parties” means GE and Baker
Hughes collectively, and, in each case, their permitted successors and assigns.

 

“Portfolio Reviews” shall have the meaning set forth in Section 3.09(a).

 

“POs” means purchase orders issued by GE or Baker Hughes or any of their
Affiliates to GE or Baker Hughes or any of their Affiliates, as the case may be,
for Umbrella Services or Additional Baker Hughes Provided Services, as the case
may be, during the Term.

 

“Project” means any specific research and development activities identified as a
“Project” in the applicable GE Statement of Work or Baker Hughes Statement of
Work.

 

“Project Leader” shall have the meaning set forth in Section 3.01(e)(v).

 

“Provider” means the Party or its Subsidiary or Affiliate providing a service
under this Agreement.

 

“Producer Price Index” means the Producer Price Index as published by the United
States Department of Labor, Bureau of Labor Statistics or any substitute index
hereafter adopted by the United States Department of Labor.

 

“R&D Services” means the GE Provided R&D Services and the Baker Hughes Provided
R&D Services, as applicable.

 

“R&D Services Foreground IP” means the GE Provided R&D Services Foreground IP
and Baker Hughes Provided R&D Services Foreground IP, as applicable.

 

“R&D Services Provider” means a Person providing R&D Services pursuant to this
Agreement.

 

“R&D Services Recipient” means a Person to which R&D Services are being provided
pursuant to this Agreement.

 

“Recipient” means the Party or its Subsidiary or Affiliate to whom a service
under this Agreement is being provided.

 

“Representative” of a Person means any director, officer, employee, agent,
consultant, accountant, auditor, attorney or other representative of such
person.

 

“Schedule” means each of Schedule 2.01(a)(i), Schedule 2.01(b), Schedule
2.01(c), Schedule 2.02(b), Schedule 3.01(c), Schedule 3.13(a), Schedule 3.13(d),
Schedule 4.01(a), Schedule 4.01(b), Schedule 5.04(a), Schedule 5.04(b), Schedule
5.04(c), Schedule 5.05(a), Schedule 5.05(b), and Schedule 5.06(g).

 

Page 13

 

“Services” means the GE Provided Services and/or the Baker Hughes Provided
Services.

 

“Service Charges” means Umbrella Service Charges, R&D Fees, Facility Costs,
Collaboration Costs, Additional Service Fees and the Corporate Assessment, as
applicable.

 

“Shared Manufacturing Arrangement” shall have the meaning set forth in Section
5.05(a).

 

“Software” means computer software, programs and databases in any form,
including (as applicable in context) source code, object code, operating
systems, specifications, data, database management code, utilities, graphical
user interfaces, software engines, software platforms, data formats, versions
thereof, and related materials, documentation, developer notes, comments and
annotations.

 

“Specified BHGE Personnel” means employees of Baker Hughes’ Digital Solutions
division that have confidential access as of the date hereof to product
documentation, product software, product support announcements and current
requisition tools, in each case, for the sole purpose of performing Baker Hughes
obligations under the Mark VIe Control Products Upgrade Channel pursuant to the
Channel Agreement.

 

“Statement of Work” means a GE Statement of Work or Baker Hughes Statement of
Work, as applicable.

 

“Stockholders Agreement” means that certain Stockholders Agreement, dated as of
July 3, 2017, as amended and restated as of the date hereof (as it may be
further amended, supplemented or modified from time to time), between GE and
BHGE.

 

“Supply Agreement” means that certain Supply Agreement, dated as of July 3,
2017, as amended and restated as of the date hereof (as it may be further
amended, supplemented or modified from time to time), between GE and Baker
Hughes.

 

“Systems” means, collectively, the GE or Baker Hughes Intranet, as applicable,
or such other computer software (owned or licensed), networks, hardware,
technology or computer-based resources.

 

“Tax” shall have the meaning ascribed to it in the Transaction Agreement.

 

“Taxing Authority” means any Governmental Authority responsible for the
administration or the imposition of any Tax.

 

“Technology” means, collectively, designs, formulae, algorithms, procedures,
methods, products, services, techniques, ideas, know-how, results of research
and development, Software, descriptions, flow-charts, documentation (including
user manuals and other training documentation), tools, data, inventions,
apparatus, creations, improvements, works of authorship and other similar
materials, and all recordings, graphs, drawings, reports, analyses and other
writings, and any other embodiments of the above, in any form whether or not
specifically listed herein.

 

Page 14

 

“Technology Access” means the Baker Hughes Provided Technology Access and the GE
Provided Technology Access, as applicable.

 

“Technology Center Agreement” means that certain agreement among General
Electric Company’s China Technology Center in Shanghai, China, General Electric
Company’s John F. Welch Technology Center in Bangalore, India and SUEZ, a French
société anonyme.

 

“Term” shall have the meaning set forth in Section 9.01(a).

 

“Termination Charges” means any and all fees or expenses (which may include
breakage fees, early termination fees or charges, or minimum volume charges)
owed to any unaffiliated third-party provider as a result of an early
termination or reduction of a service provided hereunder.

 

“Trademark License Agreement” means that certain Trademark License Agreement,
dated as of July 3, 2017, as amended and restated as of the date hereof (as it
may be further amended, supplemented or modified from time to time), between GE
and BHGE.

 

“Transaction Agreement” shall have the meaning ascribed to it in the Recitals.

 

“Trigger Date” shall have the meaning ascribed to it in the Stockholders
Agreement.

 

“TSA Services” means Services in respect of the Facilities and each Umbrella
Service designated on Schedule 2.01(b) or Schedule 2.02(b) as terminable upon
sixty (60) days’ prior written notice to the Provider of such Umbrella Service
of such termination.

 

“Umbrella Service Charges” shall have the meaning set forth in Section 5.06(b).

 

“Umbrella Services” means the GE Provided Umbrella Services and the Baker Hughes
Provided Umbrella Services, as applicable.

 

Article II

SERVICES and Duration

  

Section 2.01 GE Services to be Provided. Subject to the terms and conditions of
this Agreement, and without limiting any other Services contemplated by this
Agreement, GE shall provide (or cause to be provided) to the Baker Hughes
Entities the following services:

 

(a)       Administrative Services and GE Provided Technology Access. GE shall
continue the arrangements and processes in effect between GE or any of its
Affiliates or divisions (in each case excluding GE O&G), on the one hand, and GE
Oil & Gas (“GE O&G”), on the other hand, during the Baseline Period in providing
to the Baker Hughes Entities (at the Baker Hughes Entities’ option), during the
Term, as supplemental (not as a replacement) to the Baker Hughes Entities’
existing service infrastructure, services in each of the following areas:

 

Page 15

 

(i)       both (A) services as provided by GE’s Global Growth Organization to GE
O&G during the Baseline Period and (B) general corporate administrative services
(in each case, as further described on Schedule 2.01(a)(i)) (collectively, the
“Administrative Services”); and

 

(ii)       GE Provided Technology Access subject to Section 10.03(e) and the
following:

 

(A)       any of the GE Entities, upon request, shall automatically grant GE
Provided Technology Access to any of the Baker Hughes Entities hereunder as a CA
Service provided in consideration of the Corporate Assessment, provided that:
(x) granting such GE Provided Technology Access involves a level of assistance
in terms of time, effort and/or cost that has been provided during the ordinary
course of dealings between GE O&G and the GE Entities during the Baseline Period
without the requirement for a written statement of work, purchase order or
similar documentation; and (y) granting such GE Provided Technology Access would
not require such GE Entity to provide or communicate Highly Confidential
Information to such Baker Hughes Entity.

 

(b)       GE Provided Umbrella Services. GE shall continue the service
arrangements and processes in effect between GE or any of its Affiliates or
divisions (in each case excluding GE O&G), on the one hand, and GE O&G, on the
other hand, during the Baseline Period by providing to the Baker Hughes Entities
(at the Baker Hughes Entities’ option and for the applicable Umbrella Service
Charge), during the Term, access to the service arrangements made available by
GE or any of its Affiliates or divisions to GE O&G during the Baseline Period as
further described on Schedule 2.01(b) (the “GE Provided Umbrella Services”).

 

(c)       GE Provided R&D Services. GE shall continue the arrangements and
processes in effect between GE Global Research and GE O&G during the Baseline
Period by providing to the Baker Hughes Entities (at the Baker Hughes Entities’
option), during the Term, GE Provided R&D Services as further described in
Article III hereof. The technology research and development services and
arrangements between GE Global Research and GE O&G set forth on Schedule 2.01(c)
that have been entered into prior to the Closing Date shall survive in
accordance with the terms thereof and shall be subject to Section 10.03(e) if
such substantially similar confidentiality is not otherwise provided therein.

 

(d)       Collaborations.If granting the technology access to a Baker Hughes
Entity does not fall into Section 2.01(a)(ii)(A) above, then such access shall
not be included as a CA Service provided in consideration for the Corporate
Assessment and the relevant GE Entity and Baker Hughes Entity shall use good
faith efforts to reach agreement upon the terms of a Collaboration Agreement in
accordance with Section 3.13, including, if necessary, proposing modifications
to the proposed request in order to reach such agreement.

 

Section 2.02 Baker Hughes Services to be Provided. Subject to the terms and
conditions of this Agreement, and without limiting any other Services
contemplated by this Agreement, Baker Hughes shall provide (or cause to be
provided) to the GE Entities the following services:

 

Page 16

 

(a)       Baker Hughes Provided Technology Access. Subject to the terms and
conditions of this Agreement, Baker Hughes shall provide (or cause to be
provided) to GE the Baker Hughes Provided Technology Access, subject to Section
10.03(f) and the following:

 

(A)       any of the Baker Hughes Entities, upon request, shall automatically
grant Baker Hughes Provided Technology Access to any of the GE Entities,
provided that: (x) granting such Baker Hughes Provided Technology Access
involves a level of assistance in terms of time, effort and/or cost that has
been provided during the ordinary course of dealings between GE O&G and the GE
Entities during the Baseline Period without the requirement for a written
statement of work, purchase order or similar documentation; and (y) granting
such Baker Hughes Provided Technology Access would not require such Baker Hughes
Entity to provide or communicate Highly Confidential Information to such GE
Entity.

 

(b)       Baker Hughes Provided Umbrella Services. Baker Hughes shall continue
the service arrangements and processes in effect between GE O&G, on the one
hand, and GE or any of its Affiliates or divisions (in each case excluding GE
O&G), on the other hand, during the Baseline Period by providing to the GE
Entities (at the GE Entities’ option and for the applicable Umbrella Service
Charge), during the Term, access to the service arrangements made available by
GE O&G to GE or any of its Affiliates or divisions (in each case excluding GE
O&G) during the Baseline Period as further described on Schedule 2.02(b) (the
“Baker Hughes Provided Umbrella Services”).

 

(c)       Baker Hughes Provided R&D Services. Baker Hughes, to the extent not
prohibited by any third party agreement, shall provide to the GE Entities (at
the GE Entities’ option), during the Term, Baker Hughes Provided R&D Services as
further described in Article III hereof.

 

(d) Collaborations(e) . If granting the technology access to a GE Entity does
not fall into Section 2.02(a)(A) above, then the relevant GE Entity and Baker
Hughes Entity shall use good faith efforts to reach agreement upon the terms of
a Collaboration Agreement in accordance with Section 3.13, including, if
necessary, proposing modifications to the proposed request in order to reach
such agreement.

 

Section 2.03 Services in Effect on the Closing Date and Purchase Orders for
Services.

 

(a)       Services in Effect on the Closing Date. Effective as of the Closing
Date, (i) GE shall be entitled to receive Baker Hughes Provided Services (other
than Baker Hughes Provided Collaboration Services and Baker Hughes Provided R&D
Services) in accordance with the processes, procedures and workflows in effect
between GE O&G and GE during the Baseline Period and (ii) Baker Hughes shall be
entitled to receive the GE Provided Services (other than GE Provided
Collaboration Services and GE Provided R&D Services) in accordance with the
processes, procedures and workflows in effect between GE O&G and GE during the
Baseline Period.

 

Page 17

 

(b)       Purchase Orders from Baker Hughes to GE; Scheduling.

 

(i)       With respect to each Additional GE Provided Service, Baker Hughes may
submit, from time to time, a written request for service (including a PO as
applicable) to the GE Services Manager for the initiation of each such service.
All such written requests shall contain elements and specifications consistent
with each Party’s past practice. Each such written request shall be deemed to
incorporate by reference the terms and conditions of this Agreement and be
numbered and dated.

 

(ii)       Not later than ten (10) Business Days following the GE Services
Manager’s receipt of such a written request, the GE Services Manager shall
determine with the Baker Hughes Services Manager a service provision plan with
respect to such Additional GE Provided Service and the inception date for such
service. In all respects, the Parties agree to cooperate in good faith in
reasonably scheduling the location, timing and dates for the Services. Baker
Hughes agrees to use reasonable efforts to provide GE with as much advance
notice as is practicable regarding Baker Hughes’s scheduling needs.

 

(iii)       The GE Entities (including, for the avoidance of doubt, GE Global
Research) shall not discriminate between Baker Hughes, on the one hand, and any
other division or business of GE, on the other hand, in the scheduling of the
provision of any GE Provided Service; provided, that (A) nothing in this
Agreement shall entitle Baker Hughes to any priority over other GE divisions and
businesses in such scheduling and (B) in the provision of any GE Provided
Services pursuant to this Agreement provided by a division or business unit of
GE, such division or business or product unit of GE may give priority to its own
product lines or businesses over Baker Hughes in the scheduling of the provision
of such GE Provided Service.

 

(c)       Purchase Orders from GE to Baker Hughes; Scheduling.

 

(i)       With respect to each Additional Baker Hughes Provided Service, GE may
submit, from time to time, a written request for service (including a PO as
applicable) to the Baker Hughes Services Manager for the initiation of each such
service. All such written requests shall contain elements and specifications
consistent with each Party’s past practice. Each such written request shall be
deemed to incorporate by reference the terms and conditions of this Agreement
and be numbered and dated.

 

(ii)       Not later than ten (10) Business Days following the Baker Hughes
Services Manager’s receipt of a PO, the Baker Hughes Services Manager shall
determine with the GE Services Manager a service provision plan with respect to
such Additional Baker Hughes Provided Service and the inception date for such
service. In all respects, the Parties agree to cooperate in good faith in
reasonably scheduling the location, timing and dates for the Services. GE agrees
to use reasonable efforts to provide Baker Hughes with as much advance notice as
is practicable regarding GE’s scheduling needs.

 



 

Page 18

 

(iii)       The Baker Hughes Entities shall not discriminate between GE, on the
one hand, and any division or business of Baker Hughes, on the other hand, in
the scheduling of the provision of any Baker Hughes Provided Service; provided,
that (A) nothing in this Agreement shall entitle GE to any priority over any
Baker Hughes divisions and businesses in such scheduling and (B) in the
provision of any Baker Hughes Provided Services pursuant to this Agreement
provided by a division or business or product unit of Baker Hughes such division
or business or product unit may give priority to its own product lines or
business units over GE in the scheduling of the provision of such Baker Hughes
Provided Services.

 

Section 2.04 Duration of Services. Subject to the terms of this Agreement, each
Provider shall provide or cause to be provided to the applicable Recipients each
Service until the date on which such Service is terminated under Article IX
hereof; provided, however, on and after the Change of Control Date, subject to
Section 5.06 of the Master Agreement, neither Party nor its Affiliates shall be
obligated to provide any Service which, if provided, would result in the breach
of any third party contract necessary for the provision of such Service;
provided, further, that the Parties will work together in good faith to identify
alternative approaches with respect to such Services not provided.

 

Section 2.05 Additional GE Provided Services.

 

(a) After the Closing Date, if Baker Hughes identifies a service that any GE
Entity provided to the Business during the Baseline Period that Baker Hughes
reasonably needs in order for the Business to continue to operate in
substantially the same manner in which the Business operated during the Baseline
Period, and such service was not included in Schedule 2.01(a)(i) or Schedule
2.01(b) (other than because the Parties agreed in writing that such service
shall not be provided), then Baker Hughes and GE shall negotiate in good faith
to provide such requested service as an Umbrella Service (such additional
services, the “Additional GE Provided Services”). The Provider shall provide
such Additional GE Provided Services to the Recipient as the GE Services Manager
and the Baker Hughes Services Manager can mutually agree in writing. In the
event that the Parties reach an agreement with respect to providing such
Additional GE Provided Services, such Additional GE Provided Services shall be
deemed Umbrella Services hereunder and, accordingly, the Party requested to
provide such Additional GE Provided Services shall provide such Additional GE
Provided Services, or cause such Additional GE Provided Services to be provided
(following written agreement on any incremental fees, if any, and termination
date with respect to such Additional GE Provided Services), in each case, in
accordance with the terms and conditions of this Agreement. For the avoidance of
doubt, the extension of the period of duration of any GE Provided Service may be
considered Additional GE Provided Services. For Additional GE Provided Services
identified within twenty-four months of Closing, GE will give due consideration
to a request for a termination notice period of less than seven and a half (7.5)
months.

 

(b) GE shall give due consideration to a request by Baker Hughes for it to
provide a service that GE provides to each of its other divisions that is not
provided to Baker Hughes because it was not a service provided to the Business
during the Baseline Period.

 

 

Page 19

 



Section 2.06 Additional Baker Hughes Provided Services. After the Closing Date,
if GE identifies a service that the Business provided to GE during the Baseline
Period that GE reasonably needs in order to continue to operate in substantially
the same manner in which it operated during the Baseline Period, and such
service was not included in Schedule 2.02(b) (other than because the Parties
agreed in writing that such service shall not be provided), then Baker Hughes
and GE shall negotiate in good faith to provide such requested service as an
Umbrella Service (such additional services, the “Additional Baker Hughes
Provided Services” and together with the Additional GE Provided Services, the
“Additional Services”). The Provider shall provide such Additional Baker Hughes
Provided Services to the Recipient as the Baker Hughes Services Manager and the
GE Services Manager can mutually agree in writing. In the event that the Parties
reach an agreement with respect to providing such Additional Baker Hughes
Provided Services, such Additional Baker Hughes Provided Services shall be
deemed Umbrella Services hereunder and, accordingly, the Party requested to
provide such Additional Baker Hughes Provided Services shall provide such
Additional Baker Hughes Provided Services, or cause such Additional Baker Hughes
Provided Services to be provided (following written agreement on any incremental
fees, if any, and termination date with respect to such Additional Baker Hughes
Provided Services), in each case, in accordance with the terms and conditions of
this Agreement. For the avoidance of doubt, the extension of the period of
duration of any Baker Hughes Provided Service may be considered Additional Baker
Hughes Provided Services. For Additional Baker Hughes Provided Services
identified within twenty-four months of Closing, Baker Hughes will give due
consideration to a request for a termination notice period of less than seven
and a half (7.5) months.

 

Section 2.07 Limitations on the Provision of Services.

 

(a)       Notwithstanding anything to the contrary set forth herein, GE shall
not be required to provide or cause to be provided any Umbrella Service beyond
the scope (in terms of volume and quantity) and manner in which the Services
were provided during the Baseline Period. Subject to the terms and conditions
hereof, the Parties shall cooperate in good faith to address the provision of
Services in the event of material changes in the Business from the Baseline
Period.

 

(b)       Except as expressly provided in the Transaction Agreement, in any
Ancillary Agreement or any Long-Term Ancillary Agreement, unless required in
connection with the performance of or delivery of any Service, Baker Hughes
shall cease using (and shall cause its employees to cease using) any services
made available by the GE Entities to the Business or their personnel prior to
the Closing Date and the GE Entities shall cease using (and shall cause their
employees to cease using) any services made available by the Business to the GE
Entities or their personnel prior to the Closing Date.

 

Article III

PERFORMANCE OF SERVICES

 

Section 3.01 R&D Services and Statements of Work.

 

(a)       GE Global Research and any Baker Hughes Entities may agree from time
to time on certain GE Provided R&D Services to be provided by GE Global Research
to such Baker Hughes Entities in accordance with the terms and conditions of
this Agreement and certain statements of work issued by one or more Baker Hughes
Entity and accepted by GE Global Research, or other written agreements or
correspondence (whether or not referring to this Agreement) to be entered into
by or exchanged between GE Global Research and such Baker Hughes Entities (each,
a “GE Statement of Work”).



 

Page 20

 

 

(b)       Baker Hughes and any GE Entities may agree from time to time on
certain Baker Hughes Provided R&D Services to be provided by Baker Hughes or its
Affiliates to such GE Entities in accordance with the terms and conditions of
this Agreement and certain statements of work issued by one or more GE Entity
and accepted by Baker Hughes, or other written agreements or correspondence
(whether or not referring to this Agreement) to be entered into by or exchanged
between Baker Hughes and such GE Entities (each, a “Baker Hughes Statement of
Work”).

 

(c)       Nothing in this Agreement shall be deemed to obligate a Party to enter
into a Statement of Work.

 

(d)       The applicable R&D Services Recipients and R&D Services Providers
shall execute a separate Statement of Work for each Project.

 

(e)       All Statements of Work must be in writing and signed by a duly
authorized representative of each of the applicable R&D Services Providers and
R&D Services Recipients prior to the commencement of any R&D Services under such
Statement of Work. Each Statement of Work shall be: (i) deemed a separate
agreement between the applicable R&D Services Providers and R&D Services
Recipients, and shall be an independent obligation from any other Statement of
Work, (ii) deemed to incorporate by reference the terms and conditions of this
Agreement, and (iii) numbered and dated. Statements of Work may be in the form
set forth in Schedule 3.01(c), and should contain the following elements:

 

(i)       a statement of the scope and objective of the Project;

 

(ii)       a detailed description of the R&D Services to be performed;

 

(iii)       identification of the Deliverables and schedule for delivery;

 

(iv)       projected total and annual funding levels for each identified
Project, including the funding level for each R&D Services Recipient, GE, Baker
Hughes and/or any Governmental Authority and any specified funding limitations;

 

(v)       for each identified Project, the name of the person designated by each
Party (each, a “Project Leader”) to serve on such Party’s behalf as the primary
contact between the Parties for such Project;

 

(vi)       the review and reporting requirements as described under Section
3.05.

 

(vii)       the term of such Statement of Work, including any renewal options,
termination rights and related notice periods;

 

Page 21

 

(viii)       the personnel, services, material or other resources that the
applicable R&D Services Recipients shall provide to enable or support the R&D
Services and any other obligations of such R&D Services Recipients;

 

(ix)       identification of applicable export control and government security
classifications for the Project(s);

 

(x)       a statement identifying any Persons or business units that are
co-sponsoring the applicable R&D Services under such Statement of Work;

 

(xi)       provisions for post-Project disposal, sale, or use of any equipment
acquired for any Project(s);

 

(xii)       provisions regarding ownership of R&D Services Foreground IP;

 

(xiii)       any provisions regarding restrictions on the use of any
Intellectual Property relevant to such Statement of Work, which shall limit the
licenses granted in Section 3.06 and shall control over any provisions related
to Intellectual Property in any PO; and

 

(xiv)       such other provisions as are applicable to a specific Statement of
Work (which may include representations, warranties and indemnification
provisions; provided that in such case, the Provider shall be entitled to adjust
the price of such applicable R&D Services to reflect any such risk allocation
included in the Statement of Work.

 

(f)       The relevant content of any research records, laboratory notebooks,
technical reports, progress reports, invention records, meeting minutes, and
other similar business records arising in the course of performance of R&D
Services under such Statement of Work shall be owned by the party that owns the
related R&D Services Foreground IP pursuant to the terms of this Agreement or
such Statement of Work, as applicable, to the extent that such business records
are created during the term of this Agreement with respect to R&D Services and
relate solely to the provision of R&D Services. The R&D Services Provider may
retain copies of any such business records owned by a R&D Services Recipient
following the expiration or termination of this Agreement, subject in all
respects to the confidentiality restrictions referenced in Article X.

 

(g)       In the event of any conflict or inconsistency between the terms and
conditions of this Agreement and the terms and conditions of a Statement of
Work, the terms and conditions of this Agreement shall prevail, unless a
Statement of Work specifically references the provisions of this Agreement that
are inconsistent therewith (or it is reasonably apparent from the face of the
Statement of Work that such provisions were meant to be specifically referenced
and were inadvertently not so referenced), in which case the terms and
conditions of such Statement of Work shall prevail. The Parties shall modify any
provisions of this Agreement to the extent necessary to comply with the local
Laws of the jurisdiction in which such Statement of Work is executed or the
local Laws of the jurisdiction(s) where the R&D Services are rendered while
reflecting, to the maximum extent possible, the intent of the Parties reflected
herein.

 

Page 22

 

(h)       The Parties shall use reasonable efforts in good faith to reach
agreement on Statements of Work for each calendar year during the Term by
November 1 of the prior calendar year, to facilitate the R&D Services Providers’
allocation of resources in advance. Nothing in this Section 3.01(h) shall
preclude the Parties from entering into mutually acceptable Statements of Work
at other times.

 

Section 3.02 Project Change. If either a R&D Services Provider or a R&D Services
Recipient proposes changes in a Project, the R&D Services Providers and R&D
Services Recipients for the applicable Statement of Work shall discuss such
changes, but no changes shall be binding unless mutually agreed upon in writing.
If the applicable R&D Services Providers and R&D Services Recipients do not
agree to any changes proposed with respect to a given Project, either the R&D
Services Providers or the R&D Services Recipients may terminate that Project
upon providing the other party with at least forty-five (45) days’ prior written
notice of their intention to terminate, provided that the R&D Services Providers
or the R&D Services Recipients, as applicable, shall reimburse the other party
for any and all reasonable, direct and documented costs of the early
termination; provided, further that the R&D Services Providers and the R&D
Services Recipients shall exercise reasonable efforts in good faith to mitigate
and reduce such costs, including applying resources to other Projects, where
feasible. Other than with respect to the foregoing right of termination, if the
R&D Services Recipients fail to agree on a change, the Project scope, funding,
timing, and other items shall remain, and the R&D Services shall proceed, as
specified in the applicable Statement of Work.

 

Section 3.03 Replacement of Project Leaders. Except as otherwise mutually agreed
to in writing in the applicable Statement of Work, each party to a Statement of
Work may, in its sole discretion, appoint an adequately qualified new or
alternate Project Leader for each Project to manage its obligations hereunder.
Each party to a Statement of Work agrees to provide the other parties with
written notification, in advance if practical, if and when such party appoints a
new or alternate Project Leader.

 

Section 3.04 Subcontracting. A R&D Services Provider may (a) subcontract to a
third party that is not its Affiliate up to 15% of the R&D Services on any
Statement of Work and (b) subcontract any amount of the R&D Services on any
Statement of Work to an Affiliate, in each case of (a) and (b), without the
consent of the applicable R&D Services Recipients; provided that such R&D
Services Provider shall (i) ensure that R&D Services that it subcontracts to a
third party shall be provided in a manner and of a quality consistent with the
R&D Services provided by such R&D Services Provider, (ii) ensure that it will
not subcontract to a third party any rights that conflict with any (x)
Intellectual Property ownership rights referenced in this Agreement or an
applicable Statement of Work or (y) the confidentiality restrictions referenced
in Article X and (iii) in all cases remain primarily responsible for its
obligations hereunder with respect to the scope of the R&D Services, the
standard for services as set forth in Article VI hereof and the content of the
R&D Services provided to the R&D Services Recipients.

 

Section 3.05 Review and Reporting Requirements.

 

(a)       From time to time as the Parties agree, R&D Services Providers shall
hold technical Project reviews. The reporting requirements for each Project
shall be specified in the Statement of Work.

 

Page 23

 

(b)       The following legal notice shall be affixed to each report furnished
by GE Global Research to the Baker Hughes Entities hereunder and resulting from
this Agreement which may be distributed other than to the Baker Hughes Entities
or GE Global Research:

 

“This report was prepared by General Electric Company, acting through its Global
Research Center (GE Global Research) as an account of work sponsored in whole or
in part by [General Electric Company and/or [Baker Hughes Entity]]. Information
contained in this report may include confidential technical information which is
the property of [General Electric Company and/or [Baker Hughes Entity]]. Neither
General Electric Company, nor [Baker Hughes Entity], nor any person acting on
their behalf:

 

(i)makes any warranty or representation, express or implied, with respect to the
use of any information contained in this report, or that the use of any
information, apparatus, method, or process disclosed in this report may not
infringe privately-owned rights; or

 

(ii)assumes any liabilities with respect to the use of, or for damages resulting
from the use of, any information, apparatus, method, or process disclosed in
this report.”

 

(c)       The following legal notice shall be affixed to each report furnished
by Baker Hughes or its applicable Affiliate to the GE Entities hereunder and
resulting from this Agreement which may be distributed other than to the GE
Entities or Baker Hughes:

 

“This report was prepared by Baker Hughes, acting through its applicable
affiliate or division, as an account of work sponsored in whole or in part by
Baker Hughes and/or [GE Entity]. Information contained in this report may
include confidential technical information which is the property of Baker Hughes
and/or [GE Entity]. Neither Baker Hughes, nor [GE Entity], nor any person acting
on their behalf:

 

(i)makes any warranty or representation, express or implied, with respect to the
use of any information contained in this report, or that the use of any
information, apparatus, method, or process disclosed in this report may not
infringe privately-owned rights; or

 

(ii)assumes any liabilities with respect to the use of, or for damages resulting
from the use of, any information, apparatus, method, or process disclosed in
this report.”

 

Section 3.06 License to Background IP and R&D Services Foreground IP.

 

(a)       Baker Hughes hereby grants and agrees to grant, and cause its
Affiliates to grant and agree to grant, to the GE Entities a royalty-free, fully
paid-up, non-exclusive, limited right and license, with no right to sublicense
(except pursuant to Section 3.04), to any of its or their Background IP and R&D
Services Foreground IP, in each case, that is Controlled by Baker Hughes or its
Affiliates, solely as applicable, to perform the GE Provided R&D Services to be
provided by GE Global Research under an applicable GE Statement of Work (whether
or not listed in the applicable GE Statement of Work) for the term of such
applicable GE Statement of Work.

 

Page 24

 



 

(b)       GE hereby grants and agrees to grant, and cause its Affiliates to
grant and agree to grant, to the Baker Hughes Entities a royalty-free, fully
paid-up, non-exclusive, limited right and license, with no right to sublicense
(except pursuant to Section 3.04), to any of its or their Background IP and R&D
Services Foreground IP, in each case, that is Controlled by GE or its Affiliates
solely, as applicable, to perform the Baker Hughes Provided R&D Services to be
provided by the Baker Hughes Entities under an applicable Baker Hughes Statement
of Work (whether or not listed in the applicable Baker Hughes Statement of Work)
for the term of such applicable Baker Hughes Statement of Work.

 



Section 3.07 Ownership of Intellectual Property.

 

(a)       Any Intellectual Property created by or on behalf of a Provider or
jointly by or on behalf of the Parties during the provision of Technology Access
and any Umbrella Services listed under the categories of “Engineering Services”
or “IT” under Schedule 2.01(b) or Schedule 2.02(b) shall be owned by such
Provider.

 

(b)       Any Intellectual Property developed in connection with a Collaboration
shall be owned by the party specified in the applicable Collaboration Agreement.

 

(c)       Ownership of any R&D Services Foreground IP shall be agreed upon by
the Parties in the applicable Statement of Work.

 

(d)       Any Intellectual Property created during the provision of any Service
(other than Technology Access, R&D Services, Collaboration Services and any
Umbrella Services listed under the categories of “Engineering Services” or “IT”
under Schedule 2.01(b) or Schedule 2.02(b)) by or on behalf of a Provider, (i)
without joint inventorship by the Recipient, shall be owned by such Provider and
(ii) with joint inventorship by the Recipient, shall be owned jointly by such
Provider and Recipient.

 

Section 3.08 Patent Prosecution and Costs. Unless otherwise agreed to in the
relevant Statement of Work and subject to Section 3.09, the designated owner of
the R&D Services Foreground IP arising under a particular Statement of Work
shall have the option of preparing, filing, and prosecuting patent applications,
and for maintaining all U.S. and foreign patents and patent applications
thereon, including the payment of any fees applicable to the foregoing. Each
Party shall be responsible for managing its own inventor remuneration program,
if it so chooses to have one, including making any payments due to its personnel
in connection with any Intellectual Property developed in connection with the
Services provided hereunder. Each Party shall remain responsible for inventor
remuneration required by local laws for its own inventors in connection with any
Intellectual Property developed in connection with the services provided
hereunder.

 

Section 3.09 Portfolio Reviews for R&D Services Foreground IP.

 

Page 25

 

(a)       The Parties shall provide agreed reports no less than twice per year
setting forth a review of the portfolio of R&D Services Foreground IP
(“Portfolio Reviews”). In each Portfolio Review report, the owner of each Docket
of R&D Services Foreground IP shall inform the other Party about whether it
will: (i) prepare, file, prosecute, or maintain (including no longer accepting
responsibility for any such costs and fees), as the case may be, any patents or
patent applications on that Docket of R&D Services Foreground IP during the
upcoming six (6)-month period; or (ii) make public, as part of a defensive
publication or otherwise, that Docket of R&D Services Foreground IP.

 

(b)       If either Party decides to no longer prepare, file, prosecute or
maintain, as the case may be, patents or patent applications based on any R&D
Services Foreground IP Dockets, the other Party shall have the option to prepare
and/or assume ownership of such patent or patent application, for no additional
consideration to such first Party. If such other Party exercises this option and
acquires ownership of such patent or patent application, such first Party shall
execute all documents reasonably required to vest all of their right, title and
control in the patent or patent application in such other Party, and shall
deliver the relevant dockets, invention disclosures, file wrappers, and similar
materials for the transferred patent or patent application to such other Party.

 

(c)       If any Party decides to make public any R&D Services Foreground IP
that is not the subject of a pending patent application, such Party shall
provide notice to the other Party and an opportunity for such other Party to
remove any of its Confidential Information from such public disclosure. Such
other Party shall have ninety (90) days from receipt of such notice to respond.
If such other Party does not respond during such ninety (90) day period, the
first Party’s public disclosure shall be deemed approved.

 

(d)       Without limiting the generality of the foregoing ‎Section 3.09(a),
Section 3.09(b) and Section 3.09(c), each Party shall use their reasonable
efforts in good faith to provide the other Party written notice of their
intention not to file, prosecute, or maintain any Docket of R&D Services
Foreground IP at least ninety (90) days prior to any known statutory bar dates,
cut-off dates, abandonment dates, statutory office action response dates,
hearings, or other equivalent deadlines set by any United States or foreign
court, or by U.S. Patent and Trademark Office or foreign equivalent office, with
respect to such docket.

 

Section 3.10 License to Transferred R&D Services Foreground IP and Accessed
Intellectual Property. If a Party transfers ownership of any R&D Services
Foreground IP under Section 3.09 or any Intellectual Property that a Party is
granted access to pursuant to this Agreement, such Intellectual Property shall
be licensed pursuant to the IP Cross-License Agreement. For the avoidance of
doubt, nothing herein shall grant the recipient of such technology access any
broader rights to use the Intellectual Property or technology accessed therefrom
than the rights provided under the IP Cross-License Agreement.

 

Section 3.11 Governmental Restrictions and Approvals; Certain Other
Restrictions. The assignments, restrictions and licenses contemplated in Section
3.06, Section 3.07, Section 3.10 and Section 3.13 of this Agreement shall be
subject to any required Governmental Authority approvals, disclosures,
restrictions or reservations, including any of the foregoing that arise out of
the funding of any Statement of Work, in whole or in part, by a Governmental
Authority. The Parties shall use reasonable efforts in good faith to obtain any
and all such approvals that may be required and to ensure any required
disclosures are timely made. GE’s obligation to provide GE Provided R&D Services
and services pursuant to a Collaboration shall be subject to any restrictions
set forth in the Technology Center Agreement.



 

Page 26

 

 

Section 3.12 Third-Party IP. If a R&D Services Provider requires any license or
other rights to third-party Intellectual Property or Technology in order to
provide R&D Services, such R&D Services Provider shall notify the applicable R&D
Services Recipients in writing as soon as practicable after such R&D Services
Provider identifies such a requirement. The Parties acknowledge and agree that
there can be no assurance that such licenses or other rights will be
successfully obtained or obtained on acceptable terms and, where such licenses
or other rights are identified after a Statement of Work has been entered into,
the applicable R&D Services Recipients and R&D Services Provider shall agree to
work together in good faith to resolve the issue, which may include changing the
scope of or terminating such Statement of Work.

 

Section 3.13 Collaborations.

 

(a)       A GE Entity, on the one hand, and a Baker Hughes Entity, on the other,
may agree from time to time to enter into a Collaboration pursuant to the terms
of a Collaboration Agreement in a form substantially similar to the
Collaboration Agreement set forth on Schedule 3.13(a); provided that any
research and technology collaboration with GE’s Digital division shall be
governed by the terms of the GE Digital Master Products and Services Agreement.
Collaboration Agreements should contain the following elements:

 

(i)       projected total and annual funding levels for the collaboration,
including the funding level for any Baker Hughes Entity, GE Entity and/or any
Governmental Authority and any specified funding limitations;

 

(ii)       provisions regarding ownership of Intellectual Property developed in
connection with the collaboration;

 

(iii)       if applicable, provisions regarding restrictions on the use of any
Intellectual Property relevant to such Collaboration Agreement which shall limit
the licenses granted in this Section 3.13;

 

(iv)       if applicable, provisions regarding additional protections for Highly
Confidential Information;

 

(v)       the term of such Collaboration Agreement, including any renewal
options, termination rights and related notice periods; and

 

(vi)       such other provisions as are applicable to a specific Collaboration
Agreement (which may include representations, warranties and indemnification
provisions; provided that in such case, the Provider shall be entitled to adjust
the price of such applicable Collaboration Services to reflect any such risk
allocation included in the Collaboration Agreement.

 

Page 27

 

(b)       Baker Hughes hereby grants and agrees to grant, and cause its
Affiliates to grant and agree to grant, to the GE Entities a royalty-free, fully
paid-up, non-exclusive, limited right and license, with no right to sublicense,
to any of its or their Background IP that is Controlled by the Baker Hughes or
its Affiliates, solely as applicable, to perform the obligations of the GE
Entities under the applicable Collaboration Agreement.

 

(c)       GE hereby grants and agrees to grant, and cause its Affiliates to
grant and agree to grant, to the Baker Hughes Entities a royalty-free, fully
paid-up, non-exclusive, limited right and license, with no right to sublicense,
to any of its or their Background IP that is Controlled by the GE or its
Affiliates, solely as applicable, to perform the obligations of the Baker Hughes
Entities under the applicable Collaboration Agreement.

 

(d)       The Parties have entered into the Collaboration Agreements listed on
Schedule 3.13(d) prior to the Closing Date which shall be governed by the terms
and conditions of this Agreement.

 

(e)       In the event of any conflict or inconsistency between the terms and
conditions of this Agreement and the terms and conditions of a Collaboration
Agreement, the terms and conditions of this Agreement shall prevail, unless a
Collaboration Agreement specifically references the provisions of this Agreement
that are inconsistent therewith (or it is reasonably apparent from the face of
the Collaboration Agreement that such provisions were meant to be specifically
referenced and were inadvertently not so referenced), in which case the terms
and conditions of such Collaboration Agreement shall prevail. The Parties shall
modify any provisions of this Agreement to the extent necessary to comply with
the local Laws of the jurisdiction in which such Collaboration Agreement is
executed or the local Laws of the jurisdiction(s) where the provisions of such
agreement are performed while reflecting, to the maximum extent possible, the
intent of the Parties reflected herein.

 

Section 3.14 Reservation of Rights.

 

(a)       All rights not expressly granted by a Party or its Affiliates
hereunder are reserved by such Party and its Affiliates. Without limiting the
generality of the foregoing, the Parties and their Affiliates expressly
acknowledge that nothing contained herein, including, for the avoidance of
doubt, any GE Provided Technology Access and Baker Hughes Provided Technology
Access, shall be construed or interpreted as a grant, by implication or
otherwise, of any rights or licenses other than the rights and licenses
expressly set forth in this Article III. The rights and licenses granted in this
Article III are subject to, and limited by, any and all licenses, rights,
limitations and restrictions with respect to the applicable Intellectual
Property or Technology that have been previously granted to or otherwise
obtained by any third party prior to the time such Intellectual Property or
Technology is assigned or licensed hereunder.

 

(b)       Except as expressly contemplated in any of the other Long-Term
Ancillary Agreements, the Parties acknowledge and agree that the terms and
conditions of this Agreement do not extend to, or grant rights to either Party
under, any of the other Long-Term Ancillary Agreements and any additional
agreements entered into thereunder, including the GE Digital Master Products and
Services Agreement.

 

Page 28

 

(c)       Notwithstanding anything herein to the contrary, this Agreement shall
not require GE Digital LLC to provide any Services to the Baker Hughes Entities
nor contemplates any access to GE Digital’s Intellectual Property or Technology
by the Baker Hughes Entities, and the only Services to be provided by GE Digital
and access to such of its assets shall be pursuant to the GE Digital Master
Products and Services Agreement.

 

Article IV

OTHER ARRANGEMENTS

 

Section 4.01 Intercompany Service Managers.

 

(a)       GE hereby appoints and designates the Intercompany Service Manager, or
Managers as the case may be, as indicated in Schedule 4.01(a) (the “GE Services
Manager”), who will be directly responsible for coordinating and managing the
delivery of the GE Provided Services and receipt of the Baker Hughes Provided
Services, and have authority to act on GE’s behalf with respect to matters
relating to this Agreement. The GE Services Manager will work with the personnel
of the GE Entities to periodically address issues and matters raised by Baker
Hughes relating to this Agreement.

 

(b)       Baker Hughes hereby appoints and designates the Intercompany Service
Manager, or Managers as the case may be, as indicated in Schedule 4.01(b) (the
“Baker Hughes Services Manager”), who will be directly responsible for
coordinating and managing the receipt of the GE Provided Services and delivery
of the Baker Hughes Provided Services, and have authority to act on Baker
Hughes’s behalf with respect to matters relating to this Agreement. The Baker
Hughes Services Manager will work with the personnel of Baker Hughes to
periodically address issues and matters raised by GE relating to this Agreement.

 

(c)       Notwithstanding the requirements of Section 10.06, all communications
from (i) Baker Hughes to GE or (ii) GE to Baker Hughes pursuant to this
Agreement regarding material matters (including disputes) that arise with
respect to the Services shall be made through the GE Services Manager or the
Baker Hughes Services Manager, as applicable, or such other individual or
individuals as specified by the GE Services Manager or the Baker Hughes Services
Manager, in writing and delivered to GE or Baker Hughes, as applicable, by email
with receipt confirmed. Each Party agrees to notify the other Party of the
appointment of a different GE Services Manager or Baker Hughes Services Manager,
as applicable, if necessary, in accordance with Section 10.06.

 

Section 4.02 Software and Software Licenses.

 

 

Page 29

 



(a)       If and to the extent requested by a Party, the other Party shall use
its reasonable efforts in good faith to assist such first Party in its efforts
to obtain licenses (or other appropriate rights) to use, duplicate and
distribute, as necessary, certain Software necessary for a Provider to provide,
or a Recipient to receive, Services; provided, however, that such first Party
shall identify the specific types and quantities of any such Software licenses;
provided, further, that the other Party shall not be required to pay any fees or
other payments or incur any obligations to enable such first Party to obtain any
such license or rights in addition to the fees and payments payable by the other
Party in respect of any non-seat based enterprise-wide licenses as of the
Closing Date; and provided, further, that the other Party shall not be required
to seek broader rights or more favorable terms for such first Party than those
applicable to GE or Baker Hughes, as the case may be, prior to the Closing Date
or as may be applicable to GE or Baker Hughes from time to time hereafter. The
Parties acknowledge and agree that there can be no assurance that GE’s or Baker
Hughes’s efforts will be successful or that GE or Baker Hughes will be able to
obtain such licenses or rights on acceptable terms or at all and, where GE or
Baker Hughes enjoys rights under any enterprise, site or similar license grant,
the Parties acknowledge that such license typically precludes partial transfers
or assignments or operation of a service bureau.

 

(b)       With respect to the provision of any GE or Baker Hughes internal tools
or Software (internal or third-party), both Parties will be required to comply
with any and all data configuration requirements or modifications applied to all
GE or Baker Hughes businesses as directed by GE or Baker Hughes, as applicable.
Subject to Section 6.04(b), neither Party will be required to maintain any
internal or third-party Software or tools should it (or its businesses) migrate
to new programs.

 

Section 4.03 Local Implementing Agreements. The Parties recognize and agree that
there may be a need to document the Services in various jurisdictions outside of
the United States from time to time. The Parties shall enter into, or cause
their respective Affiliates to enter into, local implementing agreements (“Local
Agreements”) for Services in such jurisdictions, countries or geographical
regions as a Party may reasonably request from time to time. Without limiting
the generality of the foregoing, should there be any conflict between any term
or condition of a Local Agreement and this Agreement, the terms and conditions
of this Agreement shall prevail. The Parties agree to cooperate in implementing
any such Local Agreement in a manner that does not subject a Provider to income
Taxes in a jurisdiction other than those jurisdictions under the laws of which
such Provider is organized or is, before the implementation of such Local
Agreement, a Tax resident.

 

Section 4.04 Corporate Policies.

 

(a)       GE shall provide Baker Hughes with access to, and hereby grants Baker
Hughes the right to use, those corporate policies and manuals (excluding manuals
for products or technology) published on the GE Intranet or listed in Schedule
2.01(a) and Schedule 2.01(b) (collectively, the “GE Materials”). Baker Hughes
may create materials based on the GE Materials for distribution to employees,
suppliers and customers of Baker Hughes for use in the operation of the Business
in substantially the same manner as such materials were used during the Baseline
Period. It is understood and agreed that GE makes no representation or warranty,
express or implied, as to the accuracy or completeness of the GE Materials or as
to the suitability of the GE Materials for use by Baker Hughes in respect of its
business, the Business or otherwise.

 

(b)       Notwithstanding the foregoing, the text of any materials based upon
the GE Materials created by Baker Hughes on behalf of its business or the
Business (the “Baker Hughes Materials”) may not contain any references to GE
except to the extent licensed under the terms of the Trademark License Agreement
entered into under the terms of the Transaction Agreement.



 

Page 30

 

 

(c)       Subject to the restrictions set forth in Section 4.04a) and Section
4.04(b), Baker Hughes’s rights to create and use materials based on GE Materials
granted pursuant to this Section 4.04 are perpetual and shall survive expiration
or termination of this Agreement.

 

Section 4.05 Limitations with Respect to the GE Materials.

 

(a)       GE shall have no obligation (i) to notify Baker Hughes of any changes
or proposed changes to any of the GE Materials, (ii) to include Baker Hughes in
any consideration of proposed changes to any of the GE Materials, (iii) to
provide draft changes of any of the GE Materials to Baker Hughes for review and
comment or (iv) to provide Baker Hughes with any updated materials relating to
any of the GE Materials. Baker Hughes acknowledges and agrees that, except as
expressly set forth above and as between the Parties, GE reserves all rights in,
to and under, including all Intellectual Property rights with respect to, the GE
Materials and no rights with respect to ownership or use, except as otherwise
expressly provided herein, shall vest in Baker Hughes. Baker Hughes shall own
all Baker Hughes Materials created in accordance with the terms of this
Agreement. Further, Baker Hughes agrees to take reasonable efforts to ensure
that the GE Materials are not used for any purpose other than the purposes set
forth above, provided, that Baker Hughes shall only be required to take those
actions it would consider advisable with respect to protecting the use of Baker
Hughes’s proprietary or sensitive business materials of a similar nature. In the
event that GE determines that Baker Hughes has not materially complied with some
or all of its obligations with respect to any or all of the GE Materials, GE may
terminate Baker Hughes’s rights with respect to such GE Materials upon written
notice to Baker Hughes if such material non-compliance remains uncured for a
period of thirty (30) days after receipt by Baker Hughes of a written notice
thereof from GE and, in such case, GE shall be entitled to require any such GE
Materials in Baker Hughes’s possession and control to be returned to GE or
destroyed (with such destruction certified in writing to GE) promptly after such
termination.

 

(b)       If Baker Hughes determines to cease to avail itself of any of the GE
Materials referred to in this Article IV or upon termination of any period
during which Baker Hughes is permitted to use any of the GE Materials pursuant
to Section 4.05(a), GE and Baker Hughes shall cooperate in good faith to take
reasonably appropriate actions to effectuate such determination or termination
and protect GE’s rights and interests in the GE Materials. For the avoidance of
doubt, Baker Hughes shall be permitted to use, in perpetuity, any Baker Hughes
Materials created in accordance with the terms of this Agreement.

 

Article V

ADDITIONAL AGREEMENTS

 

Section 5.01 System Resources and Security.

 



 

Page 31

 

(a)       Except as otherwise expressly provided in the Transaction Agreement,
in any Ancillary Agreement, or any Long-Term Ancillary Agreement, or unless
required in connection with the performance of or delivery of a Service, each
Party shall have the discretion to determine whether to provide to the other
Party access and connectivity to the Intranet of such first Party and other
owned or licensed Software, networks, hardware or technology of such first Party
and its Affiliates or computer-based resources which require a password or are
available on a secured access basis. Each Party shall ensure that such access
shall be used by such personnel only for the purposes contemplated by, and
subject to the terms of, this Agreement, or as otherwise determined by the
Parties, and shall access and use only those Systems for which such Party has
been granted the right to access and use. In the event that any Service is
terminated, the applicable Party’s access to the System required solely in
connection with the performance of or delivery of such terminated Service shall
also be terminated.

 

(b)       If, at any time, a Party determines that any of its personnel has
sought to circumvent, or has circumvented, the other Party’s or its Affiliates’
system security policies, procedures and requirements, or that any of its
unauthorized personnel has accessed the Systems, or that any of its personnel
has engaged in activities that may lead to the unauthorized access, use,
destruction, alteration or loss of data, information or Software of the other
Party, such first Party shall promptly terminate any such person’s access to the
Systems and immediately notify the GE Services Manager or Baker Hughes Services
Manager, as applicable. In addition, each Party shall have the right to deny
personnel of the other Party access to its Systems upon notice to the other
Party in the event that such first Party reasonably believes that such personnel
have engaged in any of the activities set forth above or otherwise pose a
security concern. Each Party shall use its reasonable efforts in good faith to
cooperate with the other Party in investigating any apparent unauthorized access
to the Systems. GE and Baker Hughes agree to use their respective reasonable
efforts in good faith to cooperate and fully implement the provisions of this
Section 5.01 promptly.

 

(c)       In the event of a cyber incident for which a Party reasonably believes
its Intranet or other information technology-related resources have been or
could be compromised by a malicious threat actor, the other Party agrees that
such first Party may take all steps it deems necessary and/or advisable in its
sole and absolute discretion to remediate the cyber incident, including
termination of or blocking the other Party’s, its Affiliates’ and its and their
personnel’s access and connectivity to the Intranet or such other information
technology-related resources. If a Party reasonably believes any of the other
Party’s, its Affiliates or its or their personnel has failed to comply with the
security guidelines of such first Party and its Affiliates, the other Party
agrees that such first Party may, upon notice to the other Party describing such
non-compliance, block the other Party’s access and connectivity to the Intranet
or such other information technology-related resources until such time as the
other Party has remedied such non-compliance in a manner satisfactory to such
first Party in its sole discretion.

 

(d)       In the event that any Deliverable under this Agreement includes
executable binary code (other than in the ordinary course of the performance of
information technology Services and with respect to any Statement of Work), GE
or Baker Hughes, as applicable, shall have the right to conduct a cybersecurity
assessment of the applicable Deliverables, intended to identify potential
cybersecurity vulnerabilities in such Deliverables.

 

Section 5.02 Access.

 

Page 32

 

(a)       Baker Hughes shall, and shall cause its Affiliates to, allow GE and
its Representatives reasonable access to the facilities of Baker Hughes
necessary for GE to fulfill its obligations under this Agreement.

 

(b)       GE shall, and shall cause its Affiliates to, allow Baker Hughes and
its Representatives reasonable access to the facilities of GE necessary for
Baker Hughes to fulfill its obligations under this Agreement.

 

(c)       Notwithstanding the other rights of access of the Parties under this
Agreement, each Party shall, and shall cause its Affiliates to, afford the other
Party, its Affiliates and its Representatives, following not less than ten (10)
Business Days’ prior written notice from the other Party, reasonable access
during normal business hours to the facilities, information, systems,
infrastructure, and personnel of the relevant Providers as reasonably necessary
for the other Party to verify the adequacy of internal controls over information
technology, reporting of financial data and related processes employed in
connection with the Services, including in connection with verifying compliance
with Section 404 of the Sarbanes-Oxley Act of 2002; provided, however, such
access shall not unreasonably interfere with any of the business or operations
of such Party or its Affiliates.

 

Section 5.03 GE and Baker Hughes Global Services Contracts.

 

(a)       Notwithstanding Section 6.02 of the Transaction Agreement, following
the Closing Date, each Party shall, as mutually agreed, (i) allow and cause the
other Party to continue as a participating party under all GE Global Services
Contracts or Baker Hughes Global Services Contracts (that do not by their terms
automatically terminate as to the other Party as a result of the Closing), as
applicable, with the same benefits and obligations as GE O&G, Baker Hughes or
GE, as applicable, had in respect of such GE Global Services Contracts or Baker
Hughes Global Services Contracts, as applicable, during the Baseline Period and
(ii) cooperate with the other Party to approach each third-party counterparty to
a GE Global Services Contract or Baker Hughes Global Services Contract, as
applicable, in respect of which, the other Party, as of the Closing Date, may
not qualify for continued participation, to allow for the other Party’s
continued participation under such GE Global Services Contract or Baker Hughes
Global Services Contract, as applicable, in accordance with the terms thereof,
in each case, without further payment or consideration by the GE Entities or
Baker Hughes Entities, as applicable, for such continued participation by the
other Party.

 

(b)       GE’s or Baker Hughes’s obligation to pay any amount under this Section
5.03 in respect of any GE Global Services Contract or Baker Hughes Global
Services Contract, as applicable, shall be determined consistent with the
methodology applied in respect of GE’s, GE O&G’s or Baker Hughes’s
participation, as applicable, during the Baseline Period, and each Party’s
participation shall constitute an Umbrella Service for purposes of this
Agreement.

 

Section 5.04 Shared Facilities.

 



 

Page 33

 

(a)       GE hereby grants to Baker Hughes a limited license to use and access
space at certain facilities and to continue to use certain equipment located at
such facilities (including use of office security and badge services) (the “GE
Facilities”), for substantially the same purposes as used in the Business during
the Baseline Period. Baker Hughes hereby grants, or shall cause one or more of
its Affiliates to grant, to GE a limited license to use and access space at
certain facilities and to continue to use certain equipment located at such
facilities (including use of office security and badge services) (the “Baker
Hughes Facilities”), for substantially the same purposes as used by the GE
Entities other than the Business during the Baseline Period. For the avoidance
of doubt, at each of the GE Facilities and the Baker Hughes Facilities, GE and
Baker Hughes, as the case may be, shall, in addition to providing access and the
right to use such facilities, provide to the personnel of GE and Baker Hughes,
as the case may be, substantially all ancillary services that are provided as of
Closing Date to its own employees at such facility, as well as such additional
services as it may provide from time to time if the same are requested and
agreed, such as, by way of example and not limitation, reception, general repair
and maintenance (subject to the immediately following sentence), janitorial,
security (subject to the immediately following sentence), mail delivery and
telephony services, access to duplication, facsimile, printing and other similar
office services, and use of cafeteria, breakroom, restroom and other similar
facilities. Unless otherwise expressly agreed by the Parties, such ancillary
services (i) shall not include research and development services or medical
services and (ii) shall only include (A) in the case of security, those services
provided in connection with shared areas of a GE Facility or a Baker Hughes
Facility, as the case may be, it being understood that the Provider shall not
provide security services to Recipient-specific areas of the Provider’s facility
(to the extent that it is reasonably practicable for Recipient to provide such
services with respect to any such Recipient-specific area) or security passes
that permit entrance to Provider-specific areas of Recipient’s facility and (B)
in the case of maintenance services, those services historically provided that
are general in nature and within the scope of customary maintenance of ordinary
wear and tear.

 

(b)       [Intentionally omitted].

 

(c)       The Parties shall permit only their authorized Representatives,
contractors, invitees or licensees, to use the Baker Hughes Facilities and GE
Facilities (collectively, the “Facilities”), as applicable, except as otherwise
permitted by the other Party in writing. If GE or Baker Hughes desires that the
other should vacate a Facility, or GE or Baker Hughes desire to vacate a
facility, the other party shall be consulted as soon as reasonably practicable
following such decision, and its views taken into consideration in good faith.
Notwithstanding the fact that the Parties are occupying each other’s Facilities
pursuant to a license, the Parties agree that such license is coupled with an
interest and each Party waives the right to terminate such license at will.
Instead, the Parties shall jointly develop a timeline to vacate the Facility,
which timeline shall consider any lease expiration date in each case, as set
forth in Section 5.06 of the Master Agreement. Each Party shall, and shall cause
its respective Affiliates, Representatives, contractors, invitees or licensees
to, vacate the other Party’s Facilities at or prior to the earlier of (i) the
agreed date and (ii) the termination of such Service pursuant to Article IX
hereof, and shall deliver over to the other Party or its Affiliates, as
applicable, the Facilities in the same repair and condition at that date as on
the Closing Date, ordinary wear and tear excepted; provided, however, that in
the event that the third-party lease for a Facility specifies otherwise, the
Party vacating a Facility shall deliver over such Facility in such repair and
condition (consistent with Recipient’s past practices and taking into account
the date that the Party began its occupation of such Facility) as set forth in
the third-party lease. All tangible Baker Hughes assets that are located at a GE
Facility shall be removed from such property at Baker Hughes’s

 

Page 34

 

expense and in a manner so as not to unreasonably interfere with the operations
of GE and to not cause damage to such property or any facility located thereon.
All tangible GE assets that are located at a Baker Hughes Facility shall be
removed from such property at GE’s expense and in a manner so as not to
unreasonably interfere with the operations of Baker Hughes and to not cause
damage to such property or any facility located thereon.

 

(d)       In addition to the access rights provided under Section 5.02 hereof,
the Parties or their Affiliates, or the landlord in respect of any third-party
lease, shall have reasonable access to their respective Facilities from time to
time as reasonably necessary for the security and maintenance thereof in
accordance with past practice and the terms of any third-party lease agreement,
if applicable. To the extent that the Recipient is not insured in respect of a
specific liability coverage pursuant to the GE corporate insurance program, the
Recipient agrees to maintain commercially appropriate and customary levels
(consistent with Recipient’s past practices and in no event less than what is
required by the landlord under the relevant lease agreement) of property and
liability insurance in respect of the Facilities they occupy and the activities
conducted thereon and to be responsible for, and to indemnify and hold harmless
the Provider in accordance with Article VII hereof (and subject to the
limitations set forth in Article VII) in respect of, the acts and omissions of
its Representatives, contractors, invitees and licensees. EACH PARTY HEREBY
WAIVES ALL RIGHTS OF RECOVERY, CLAIMS AND CAUSES OF ACTION AGAINST THE OTHER AND
THEIR AFFILIATES FOR ANY LOSS OR DAMAGE THAT MAY OCCUR TO THE REAL OR PERSONAL
PROPERTY OF SUCH PARTY BY REASON OF FIRE, THE ELEMENTS OR ANY OTHER CAUSE THAT
COULD BE INSURED AGAINST UNDER THE TERMS OF A STANDARD POLICY OF PROPERTY
INSURANCE AND FOR ANY LOSSES COVERED BY WORKERS’ COMPENSATION LAWS AND BENEFITS,
REGARDLESS OF CAUSE OR ORIGIN, INCLUDING, WITHOUT LIMITATION, THE NEGLIGENCE OF
THE OTHER PARTY, ITS AGENTS, OFFICERS, DIRECTORS EMPLOYEES AND CONTRACTORS.

 

(e)       Each of the Parties shall, and shall cause its Affiliates,
Representatives, contractors, invitees and licensees to, comply with (i) all
Laws applicable to their use or occupation of any Facility including those
relating to environmental and workplace safety matters, (ii) the Party’s
applicable site rules, regulations, policies and procedures, and (iii) any
applicable requirements of any third-party lease governing any Facility. The
Parties shall not make, and shall cause their respective Affiliates and
Representatives, contractors, invitees and licensees to refrain from making, any
material alterations or improvements to the Facilities except with the prior
written approval of the other Party or its Affiliates, as applicable, which
consent shall not be unreasonably withheld, conditioned or delayed. The Parties
shall provide heating, cooling, electricity and other utility services for the
respective Facilities substantially consistent with levels provided immediately
prior to the Closing Date.

 

(f)       The rights granted pursuant to this Section 5.04 shall be in the
nature of a license and shall not create a leasehold (or right to grant a
sublicense or sub-leasehold to any unaffiliated third party) or other estate or
possessory rights in Baker Hughes or GE, or their respective Affiliates,
Representatives, contractors, invitees or licensees, with respect to the
Facilities.

 

Page 35

 

(g)       To the extent included in the pricing methodology for such Facility or
any applicable provision of the relevant lease, if any, the owner or lessee of
each Facility will be responsible for (i) payment of all property taxes and
special assessments, (ii) payment of any taxes on rental income, and (iii)
making any alterations or repairs required by any insurer or required to comply
with laws, codes and ordinances, including, without limitation, building codes,
fire codes and accessibility laws, except only to the extent that such
alterations or repairs are triggered by unrelated work being performed by the
Party to which the license to occupy is granted.

 

(h)       The Parties intend that the use of the GE Facilities and the Baker
Hughes Facilities shall be governed by the terms of this Agreement for such
period as determined pursuant to the Facilities timeline developed in accordance
with Section 5.04(c), and any existing lease between any GE Entity and GE O&G is
hereby terminated and of no further force or effect. If continued use and access
of a Facility is needed pursuant to such Facilities timeline significantly
beyond twenty-four (24) months from the date of this Agreement, or earlier as
determined by the current lease expiration date of a leased Facility, the
Parties shall enter into leases, with regard to owned Facilities or subleases,
with regard to leased Facilities (to the extent permitted under the terms of any
lease covering the relevant GE-leased or Baker Hughes-leased Facility) or other
arrangements as promptly as possible to grant GE or Baker Hughes, as applicable,
the same access to the Facilities as GE or Baker Hughes, as applicable, was
being provided immediately prior to the twenty-four (24) month anniversary of
this Agreement, in each case, on terms mutually agreed by the parties in
accordance with the terms of any master lease (if any). This Agreement shall
continue in effect with regard to any such Facility beyond the initial
twenty-four (24) months while GE and Baker Hughes are negotiating a lease,
sublease or other arrangement concerning such Facility, pursuant to the
Facilities plan agreed in accordance with Section 5.04(c). Upon the entry into
any such lease, sublease or other arrangement with respect to a Facility, this
Agreement, including any obligation to pay Facility Costs under this Agreement,
shall terminate with respect to such Facility and all ongoing obligations of the
tenant or subtenant shall be as expressly provided under the terms of such
lease, sublease or other arrangement. Each such Facility arrangement or related
sublease shall constitute a GE Provided Facility Service or Baker Hughes
Provided Facility Service, as applicable, for purposes of this Agreement.

 

(i)       Notwithstanding anything to the contrary contained in this ‎Section
5.06, neither party shall be obligated to compensate any third party, commence
or participate in any Action or offer or grant any accommodation (financial or
otherwise, including any accommodation or arrangement to be bound by any
obligation or, except in the case of a sublease, remain secondarily or
contingently liable for any liability) to any third party in respect of any
necessary third party consent or approval or any sublease arrangement.

 

Section 5.05 Shared Manufacturing Arrangements; Financial Services.

 

(a)       With respect to a mutual determination by the Parties following the
Closing Date to continue an arrangement for the production of any equipment or
component part on a manufacturing line that is shared by one or more GE
Entities, on the one hand, and one or more Baker Hughes Entities, on the other
hand, in each case set forth on Schedule 5.05(a) (each, a “Shared Manufacturing
Arrangement”), such Shared Manufacturing Arrangements shall continue in
accordance with the terms of Section 5.06 of the Master Agreement, and each such
Shared Manufacturing Arrangement shall constitute an Umbrella Service for
purposes of this Agreement.



 

Page 36

 

 

(b)       With respect to a mutual determination by the Parties following the
Closing Date to continue an arrangement for accounts payable and accounts
receivable factoring programs between one or more GE Entities, on the one hand,
and one or more Baker Hughes Entities, on the other hand, in each case set forth
on Schedule 5.05(b) (each, a “Factoring Arrangement”), such Factoring
Arrangement shall continue in full force and effect, notwithstanding Section
6.02 or 7.04 of the Transaction Agreement, and the fees in respect of such
Factoring Arrangements shall be calculated on the same basis and methodology as
provided under the related Factoring Arrangement, and each such Factoring
Arrangement shall constitute an Umbrella Service for purposes of this Agreement.

 

Section 5.06 Costs and Disbursements.

 

(a)       CA Services Costs. Except as otherwise provided in this Agreement, the
CA Services shall be provided to the Recipient in consideration for the
quarterly payment of the annual Corporate Assessment. The Corporate Assessment
shall be fixed at a price of $55 million annually until December 31, 2018.
Thereafter, the Corporate Assessment shall be reduced to $27.5 million per year,
and shall be prorated on a monthly basis for the applicable portion of such year
that the CA Services have been provided. The obligation of Baker Hughes to pay
the Corporate Assessment shall terminate ninety (90) days following the Trigger
Date. For the avoidance of doubt, (i) the Corporate Assessment shall not include
(and the Recipient shall be liable for) costs and expenses incurred by the
Recipient arising from its use of the services or the product thereof after the
services are performed by the Provider to the same extent the Recipient had
provided itself such service (e.g., the cost incurred by the Recipient to
maintain and transact out of a bank account, after the bank account is opened by
the Provider on behalf of the Recipient) including any reasonable third-party
costs (in each case calculated without markup or margin) that arise in
connection with the provision of an Administrative Service and is consistent, to
the extent practicable and in compliance with Law, with the past practice of GE
in providing such Administrative Service during the Baseline Period; provided
that, prior to the Trigger Date, GE shall use its commercially reasonable
efforts (such efforts not to include making any payments or accommodations) to
obtain all consents and approvals from third-party vendors to ensure that BHGE
continues to receive the GE Provided Services, and if any such approval or
consent cannot be obtained, to secure an alternative arrangement reasonably
satisfactory to BHGE and (ii) the Corporate Assessment shall be payable
regardless of whether a PO is made.

 

(b)       Umbrella Services Costs. Except as otherwise provided in this
Agreement, a Recipient of Umbrella Services shall pay to the Provider of such
Umbrella Services a fee based on actual usage of each Umbrella Service by the
Recipient and priced equal to the cost to the Provider of providing such
Umbrella Service (calculated without markup or margin) but, in any event,
consistent with past practices (and, if applicable, as reflected in the GE O&G
Financial Statements); provided that any GE Provided Umbrella Services listed
under the category “Engineering Services” under Schedule 2.01(b) will be
provided at the applicable price set forth in Schedule 2.01(b) (each fee
constituting an “Umbrella Service Charge” and,

 



Page 37

 

collectively, “Umbrella Service Charges”); provided that if the Provider is
required under applicable Law (including to avoid any applicable penalties) to
charge any markup or margin in order to provide a Umbrella Service, a reasonably
appropriate markup or margin shall be included in, and increase, the relevant
Umbrella Service Charge solely to the extent necessary to comply with applicable
Law. In the event a Party reasonably changes the pricing methodology for a
particular Service, the other Party agrees that the associated Service Charge
shall be adjusted consistent with the new methodology provided that such first
Party is implementing the same change with respect to all of its businesses or
divisions that utilize the Service.

 

(c)       R&D Services Costs. Subject to Section 3.01(e)(xiv), the Baker Hughes
Entities shall pay the fees, costs and expenses to GE Global Research for GE
Provided R&D Services and the GE Entities shall pay the fees, costs and expenses
to the Baker Hughes Entities for Baker Hughes Provided R&D Services (each
individually, “R&D Fees”) as set forth in each Statement of Work. The payment of
R&D Fees shall not be contingent on the payer’s satisfaction as to the results
of any R&D Services. Without limiting the generality of Section 3.01(e), (i) GE
Provided R&D Services shall be provided by GE Global Research at GE Global
Research’s then-current then-effective rates that it generally charges to
businesses of GE and its Affiliates, which may be adjusted from time to time
consistent with past practices and (ii) Baker Hughes Provided R&D Services shall
be provided at the then-current, then-effective rates that are generally charged
to Baker Hughes Entities or unincorporated business units thereof for such
services, which may be adjusted from time to time consistent with past practice.
The Baker Hughes Entities and the GE Entities will bear all direct personnel
costs (including salary, benefits, insurance, travel and lodging, etc.)
associated with their own respective personnel involved with work undertaken
under this Agreement.

 

(d)       Facility Costs. The Baker Hughes Entities shall pay the actual costs
and expenses to the GE Entities for GE Facilities and the GE Entities shall pay
the actual costs and expenses to the Baker Hughes Entities for Baker Hughes
Facilities (each individually, “Facility Costs”), consistent with the pricing
methodology as charged immediately prior to the Closing; provided that if the
Provider is required under applicable Law (including to avoid any applicable
penalties) to charge any markup or margin in order to provide a Service, a
reasonably appropriate markup or margin shall be included in, and increase, the
relevant Facility Cost. Facility Costs shall be subject to annual increases
consistent with actual increases in charges that (i) GE or Baker Hughes is
applying to other GE Entities or Baker Hughes Entities in the same facility or
(ii) are being applied by GE or Baker Hughes to similar facilities across each
of their businesses.

 

(e)       Collaboration Costs. Subject to Section 3.13(a)(vi), the Baker Hughes
Entities and the GE Entities shall pay the fees, costs and expenses owed by such
parties under any applicable Collaboration Agreements (such fees, costs and
expenses, “Collaboration Costs”), in each case in accordance with and subject to
the terms of such Collaboration Agreements.

 

(f)       Additional Baker Hughes Provided Services Costs. The Recipients of
Additional Baker Hughes Provided Services shall pay to the Provider of such
Additional Baker Hughes Provided Services the fees agreed upon for such
Additional Baker Hughes Provided Service in accordance with Section 2.06 (each
fee constituting an “Additional Service Fee” and, collectively, “Additional
Service Fees”).

 

Page 38

 

(g)       Providers shall invoice Recipients using the intercompany billing
system of GE and its Affiliates (which shall continue to be settled through such
intercompany billing system for so long as the intercompany billing system is
made available under this Agreement). To the extent there are any Additional
Services for which no charging methodology has been identified, the Parties
shall mutually agree on the applicable charges in advance. Providers shall
invoice Recipients monthly in arrears, unless otherwise agreed in writing
between the GE Services Manager and the Baker Hughes Services Manager, for any
Services provided by a Provider hereunder. All payments are due within thirty
(30) calendar days of receipt of such invoices by wire transfer to the accounts
specified on Schedule 5.06(g). To the extent consistent with past practice with
respect to Services rendered outside the United States, payments may be required
to be made in local currency. If the payer fails to pay such amount by the
required date, the payer may be obligated to pay to the payee, in addition to
the amount due, interest at an interest rate of 0.5% per month over the Interest
Rate, compounded monthly, accruing from the date the payment was due through the
date of actual payment. As soon as practicable after receipt of any reasonable
written request by the payer, the payee shall provide the payer with data and
documentation supporting the calculation of a particular Service Charge for the
purpose of verifying the accuracy of such calculation.

 

Section 5.07 Readjustment of Services. Subject to the terms of this Agreement,
in the event that (i) Umbrella Service Charges in respect of an Umbrella Service
are prepaid by either Party for any period following the Closing and (ii)
subsequent to such prepayment by such Party, both Parties reach an agreement for
(x) the transfer to Baker Hughes of certain GE employees (whose primary function
was, prior to such transfer, performance of services substantially equivalent to
such prepaid Umbrella Service then received by Baker Hughes pursuant to this
Agreement), or (y) the planned scope of such prepaid Umbrella Service is reduced
by GE or Baker Hughes, as applicable, due to a change in business requirements
not reasonably foreseeable at the time such PO was initiated, subject to Section
9.01(b), GE shall reimburse to Baker Hughes, or Baker Hughes shall reimburse to
GE, as applicable, such portion of such prepayment equal to the pro-rated
allocation of the Umbrella Service Charge for such Umbrella Service over the
remaining days of the prepayment period in accordance with the allocation
methodology mutually agreed by the Parties or as set forth on Schedule 2.01(b)
or Schedule 2.02(b).

 

Section 5.08 No Right to Set-Off. The payer shall pay the full amount of Service
Charges owed by it, and shall not set-off, counterclaim or otherwise withhold
any amount owed to the payee under this Agreement on account of any obligation
owed by the payee to the payer that has not been finally adjudicated, settled or
otherwise agreed upon by the Parties in writing. For the avoidance of doubt, any
amounts processed through the GE intercompany billing system as a net settlement
shall not be deemed a set-off.

 

Section 5.09 Taxes.

 

(a)       Sales Tax or Other Transfer Taxes. Service Charges are exclusive of,
and payer shall bear and timely pay, any and all sales, use, value-added,
transfer and other similar Taxes (and any related interest and penalties)
imposed on, or payable with respect to, any Service Charges payable by payer
pursuant to this Agreement; provided that (i) to the extent such Taxes are
required to be collected and remitted by the payee with respect to such Service
Charges, the payer shall pay such Taxes to the payee upon receipt of an invoice
from the payee, and (ii) for the avoidance of doubt, such Service Charges shall
be inclusive of, and the payer shall not bear, any income and similar Taxes
imposed on or payable by the payee.

 

Page 39

 



 

(b)       Withholding Tax or Other Similar Taxes. If any withholding or
deduction from any payment under this Agreement by a payer in relation to any
Service is required in respect of any Taxes pursuant to any applicable Law,
payer will: (i) make any such required withholding or deduction from the amount
payable to payee, (ii) timely pay the withheld or deducted amount referred to in
clause (i) to the relevant Governmental Authority in accordance with applicable
Law; (iii) promptly forward to payee a withholding tax certificate evidencing
such payment by the payer to the Governmental Authority, and (iv) to the extent
that the payee cannot, after exerting its reasonable best efforts, obtain a
credit for, or a refund of, the withholding or deduction, the payer will
increase the amount payable such that payee receives an amount equal to the
amount of the Service Charges in respect of that Service as if no such
withholding or deduction had been made (including any withholding or deduction
applicable to any increased payment made pursuant to this clause (iv));
provided, that if the payee subsequently receives such a credit for, or a refund
of, the withholding or deduction, then the payee shall promptly remit to the
payer any additional amount previously paid by the payer pursuant to clause
(iv).

 

(c)       Cooperation. The Parties will take reasonable steps to cooperate to
(i) minimize the imposition of, and the amount of, Taxes described in this
Section 5.09, and (ii) obtain a credit for, or a refund of, any withholding or
deduction made pursuant to Section 5.09(b).

 

(d)       Tax Planning or Tax Advisory Services. Notwithstanding anything to the
contrary contained in this Agreement, without limiting Section 6.05, no Services
provided under this Agreement shall include or be deemed to be, or relied upon
by a Party or any of its Affiliates as, tax or accounting advice, the Parties
and their Affiliates shall assume all risks and liability arising from or
relating to the use of and reliance upon such services and the Parties make no
representations or warranties with respect to such tax planning or tax or
accounting advisory services.

 

Article VI

STANDARD FOR SERVICE

 

Section 6.01 Standard for Service.

 

(a)       Provided that the applicable GE Entities are not restricted by Law, GE
agrees that the GE Entities will provide the GE Provided Services to the
applicable Baker Hughes Entity in accordance with all requirements, regulations,
codes, standards, specifications and other requirements agreed between the
applicable Baker Hughes Entities and GE Entities, and with the same standard of
care, skill and diligence with which, and at the same service levels (for the
avoidance of doubt, without limiting the GE’s ability to realize productivity
and technological efficiencies so long as such performance is maintained) at
which, they have performed such services for GE O&G during the Baseline Period,
and, if such service was not previously provided for GE O&G, for their
Affiliates with respect to the same service.

 

Page 40

 



 

(b)       Provided that the applicable Baker Hughes Entities are not restricted
by Law, Baker Hughes agrees that the Baker Hughes Entities will provide the
Baker Hughes Provided Services to the applicable GE Entities in accordance with
all requirements, regulations, codes, standards, specifications and other
requirements agreed between the applicable Baker Hughes Entities and GE
Entities, and with the same standard of care, skill and diligence with which,
and at the same service levels (for the avoidance of doubt, without limiting the
applicable Baker Hughes Entity’s ability to realize productivity and
technological efficiencies so long as such performance is maintained) at which,
they have performed such services for GE during the Baseline Period and, if such
service was not previously provided for GE, for their subsidiaries or
unincorporated business units thereof with respect to the same service.

 

(c)       GE Global Research shall provide GE Provided R&D Services to the R&D
Services Recipients under any GE Statements of Work in a manner consistent with
the research and development services provided by GE Global Research to GE O&G
for similar work during the Baseline Period.

 

(d)       In the event there is any restriction on the Provider by Law that
would restrict the nature, quality, or standard of care applicable to delivery
of the Services to be provided, the Provider shall use its reasonable efforts in
good faith to provide such Services in a manner as closely as possible to the
standards described in this Section 6.01.

 

Section 6.02 Consents; Compliance with Law; Professional Services. If the
provision of any Service requires the consent or approval of any third party,
the Provider shall be solely responsible for obtaining such consent or approval;
provided that the Recipient shall provide commercially reasonable support, as
requested by the Provider, in obtaining such consent or approval. In the event
such consent or approval cannot be obtained, GE and Baker Hughes agree to
negotiate in good faith an acceptable substitute Service that shall be subject
to the terms and conditions of this Agreement. Neither a Party nor its
Affiliates shall be obligated to provide any Services which, if provided, would
violate any Law. The provision of any legal services shall be subject to the
consideration of the maintenance of attorney-client privilege for both GE and
Baker Hughes and any potential conflicts of interest. Each of GE and Baker
Hughes agrees to execute customary engagement letters, joint defense or common
interest agreements in the event either party deems such agreement necessary;
provided that the failure to do so shall not be deemed a waiver of privilege nor
shall it be considered a failure to provide a Service.

 

Section 6.03 Maintenance. Either Party and its Affiliates shall have the right
to shut down temporarily for maintenance purposes the operation of any
facilities or systems providing any Service whenever in such Party’s judgment,
reasonably exercised, such action is necessary or advisable for general
maintenance or emergency purposes; provided that (i) to the extent practicable
such Party shall provide advance written notice of any such shut down or other
interruption reasonably far in advance and cooperate in good faith to minimize
any disruption to the Service or the other Party’s business and (ii) the other
Party shall not be charged for such Service to the extent that it is not
provided during such shutdown.

 

Page 41

 

Section 6.04 Modifications and Discontinuances.

 

(a)       The GE Provided Services are not exclusive and are part of corporate
programs that GE provides to its business divisions. It is understood that GE
may modify a GE Provided Service to the extent the same modification is made
with respect to the entirety of GE’s provision of such GE Provided Service to
any GE Entity and any other Person to whom any GE Entities provide such GE
Provided Service; provided, however, that, in such event, (a) GE must provide
notice of the modification to Baker Hughes as soon as reasonably practicable,
(b) GE shall cooperate in good faith with Baker Hughes to minimize the
disruption to Baker Hughes’s business and (c) the Parties shall discuss in good
faith whether the applicable Service Charge shall be adjusted to reflect any
such modification. Baker Hughes may modify a Baker Hughes Provided Service;
provided, however, that, in such event, (i) Baker Hughes must provide notice of
the modification to GE as soon as reasonably practicable, (ii) Baker Hughes
shall cooperate in good faith with GE to minimize the disruption to GE’s
business and (iii) the Parties shall discuss in good faith whether the
applicable Service Charge shall be adjusted to reflect any such modification.
GE’s and Baker Hughes’s responsibilities set forth herein shall be amended as
reasonably necessary to conform to any such modifications made pursuant to this
Section 6.04, and GE and Baker Hughes, as applicable, shall use its reasonable
efforts in good faith to comply with any such amendments. Subject to the terms
in this Agreement, in providing the Services, GE or Baker Hughes, as applicable,
may use any information systems, hardware, Software, processes and procedures it
deems necessary or desirable in its reasonable discretion. Modifications to
Statements of Work shall be provided for under Article III.

 

(b)       To the extent that either GE or Baker Hughes generally reduces or
discontinues a service (which shall not include GE Provided Technology Access,
Baker Hughes Provided Technology Access, GE Provided R&D Services or Baker
Hughes Provided R&D Services), (i) the reducing or discontinuing Party will
provide the other with notice as soon as reasonably practicable and (ii) the
Parties shall discuss in good faith a reasonable time period for transition to
avoid business disruption.

 

Section 6.05 Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN SECTION
6.01 AND SUBJECT TO THE LIMITATIONS IN ARTICLE VII, THE PARTIES ACKNOWLEDGE AND
AGREE THAT THE SERVICES ARE PROVIDED AS-IS, THAT THE RECIPIENTS ASSUME ALL RISKS
AND LIABILITY ARISING FROM OR RELATING TO THEIR USE OF AND RELIANCE UPON THE
SERVICES AND EACH PROVIDER MAKES NO REPRESENTATION OR WARRANTY WITH RESPECT
THERETO. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 6.01, PROVIDERS HEREBY
EXPRESSLY DISCLAIM ALL REPRESENTATIONS AND WARRANTIES REGARDING THE SERVICES,
WHETHER EXPRESS OR IMPLIED, INCLUDING ANY REPRESENTATION OR WARRANTY IN REGARD
TO QUALITY, PERFORMANCE, COMMERCIAL UTILITY, MERCHANTABILITY OR FITNESS OF THE
INTERCOMPANY SERVICES FOR A PARTICULAR PURPOSE AND RECIPIENTS HEREBY ACKNOWLEDGE
SUCH DISCLAIMER.

 



 

Page 42

 

Section 6.06 Compliance with Laws and Regulations. Each Party hereto shall be
responsible for its own compliance with any and all Laws applicable to its
performance under this Agreement. No Party will take any action in violation of
any such applicable Law that would reasonably be likely to result in liability
being imposed on the other Party.

 

Section 6.07 No Reporting Obligations. Notwithstanding anything to the contrary
contained in this Agreement or in any Schedule hereto and except as required by
Law, no Party hereto nor any of their respective Affiliates, nor any of their
respective Representatives, shall be obligated, pursuant to this Agreement or
any Schedule hereto, as part of or in connection with the Services, as a result
of storing or maintaining any data referred to herein or in any Schedule hereto,
or otherwise, to prepare or deliver any notification or report to any
Governmental Authority (including any Taxing Authority) or other Person on
behalf of the other Party or any of its Affiliates, or any of their respective
Representatives or the Business.

 

Article VII

LIMITED LIABILITY AND INDEMNIFICATION

 

Section 7.01 General Indemnification. Nothing contained in this Agreement shall
protect or be deemed to protect the Indemnified Parties against or entitle or be
deemed to entitle the Indemnified Parties to indemnification in respect of, any
liability to such other Party or its security holders to which the Provider
would otherwise be subject by reason of willful misfeasance, bad faith or gross
negligence in the performance of the Indemnified Parties’ duties or by reason of
the reckless disregard of the Indemnified Parties’ duties and obligations under
this Agreement. Notwithstanding the foregoing, solely with respect to TSA
Services, each Party and its Affiliates shall be liable to fully indemnify,
defend and hold harmless the other Party and its Affiliates, its and their
respective Representatives, successors and assigns, each of whom shall be deemed
a third-party beneficiary hereof, for such first Party’s material breach with
respect to the rights and obligations in this Agreement in respect of such TSA
Services, gross negligence, willful misconduct or in the event of any claim from
a third party that the provision of the TSA Services by such first Party under
this Agreement infringes, misappropriates or otherwise violates any of such
third-party’s Intellectual Property rights.

 

Section 7.02 Exclusion of Consequential Damages. Notwithstanding any other
provision contained in this Agreement, no Party, nor its Affiliates, nor its or
their respective Representatives, successors or assigns, shall be liable to the
other Party or their Affiliates and their Representatives, successors or
assigns, for any incidental, punitive, special, indirect, multiple or
consequential damages connected with or resulting from performance or
non-performance of this Agreement; provided, that any such damages paid with
respect to a third-party claim shall be considered direct damages.

 

Section 7.03 Exclusive Remedy. The Parties acknowledge and agree that their sole
and exclusive remedy with respect to any and all claims for the TSA Services
(other than claims arising from willful misfeasance, bad faith or gross
negligence on the part of a Party hereto in the performance of such Party’s
duties in respect of the TSA Services) for any breach of any agreement or
obligation set forth herein or otherwise relating to the TSA Services, shall be
pursuant to the indemnification provisions set forth in this Article VII.

 

Page 43

 

Article VIII

DISPUTE RESOLUTION

 

Section 8.01 Dispute Resolution.

 

(a)       Any dispute arising out of or in connection with this Agreement
between GE and Baker Hughes should be resolved as rapidly as possible by
discussion between the GE Services Manager and the Baker Hughes Services
Manager. If a dispute cannot be resolved between the GE Services Manager and the
Baker Hughes Services Manager within four (4) weeks of the dispute arising, the
GE Services Manager and the Baker Hughes Services Manager should escalate the
dispute to the appropriate senior officer reporting directly to the Chief
Executive Officer of Baker Hughes and the appropriate senior officer reporting
directly to the Chief Executive Officer of GE to negotiate in good faith for an
additional twenty (20) days (or such longer period as the Parties may agree). If
at the end of such time such Persons are unable to resolve such dispute
amicably, then such dispute shall be resolved in accordance with the dispute
resolution process referred to in Section 8.01(b), provided that such dispute
resolution process shall not modify or add to the remedies available to the
Parties under this Agreement.

 

(b)       If the Parties are unable to resolve a dispute in accordance with
Section 8.01(a), then either Party to the dispute may within fifteen (15) days
thereafter submit such dispute for non-binding mediation administered by the
American Arbitration Association (“AAA”) in accordance with its Commercial
Arbitration Rules and Mediation Procedures then in effect. The mediation will be
conducted by a single mediator selected by the mutual written agreement of the
Parties to the dispute. The Parties to the dispute will cooperate in good faith
with the AAA and with one another in selecting the mediator, and in scheduling
the mediation. Such Parties agree that they will participate in the mediation in
good faith, and that they will share equally in the costs of utilizing the AAA
and the mediator. The place of mediation will be New York, New York. If the
dispute has not been resolved pursuant to such mediation procedure within thirty
(30) days of the initiation of such procedure, except where such time has been
extended by the mutual written agreement of the Parties to the dispute, then the
controversy will be submitted to the AAA for binding arbitration in accordance
with its Commercial Arbitration Rules and Mediation Procedures then in effect.
The arbitration will be conducted by a single arbitrator selected by the mutual
written agreement of the Parties to the dispute. The Parties to the dispute will
cooperate in good faith with the AAA and with one another in selecting the
arbitrator, and in scheduling the arbitration. Should the Parties be unable to
come to agreement as to the arbitrator, the Parties shall request AAA to appoint
an arbitrator. Such Parties further agree that they will participate in the
arbitration in good faith, and that they will share equally in the costs of
utilizing the AAA and the arbitrator. The arbitration will be governed by the
United States Arbitration Act, 9 U.S.C. Sections 1-16, and judgment upon the
award rendered by the arbitrator may be entered by any court having jurisdiction
thereof. The place of arbitration will be New York, New York. Unless otherwise
agreed by such Parties, the mediator will be disqualified from serving as the
arbitrator in the dispute.

 

Page 44

 

Article IX

TERM AND TERMINATION

 

Section 9.01 Term and Termination.

 

(a)       This Agreement shall commence immediately upon its execution on the
Closing Date and shall terminate (i) ninety (90) days following the Trigger Date
with respect to all services under this Agreement other than GE Provided
Technology Access and Baker Hughes Provided Technology Access and (ii) upon the
Trigger Date with respect to Baker Hughes Provided Technology Access (the
“Term”).

 

(b)       (i) Without prejudice to a Recipient’s rights with respect to a Force
Majeure, a Recipient may from time to time terminate this Agreement (x) with
respect to the CA Services, in whole but not in part and (y) with respect to any
Umbrella Services, in whole (by Service line item) or by any portion: (A) for
any reason or no reason upon providing, in the case of the CA Services, at least
60 days’ prior written notice, and, in the case of the Umbrella Services, either
(i) seven and a half (7.5) months’ prior written notice or (ii) for those
Umbrella Services designated as such on Schedule 2.01(b) or Schedule 2.02(b),
sixty (60) days’ prior written notice, to the Provider of such termination; (B)
if the Provider of such Services has failed to perform any of its material
obligations under this Agreement with respect to such Services, and such failure
shall continue to exist forty-five (45) days after receipt by the Provider of
written notice of such failure from the Recipient; or (C) immediately upon
mutual agreement of the Parties; and (ii) a Provider may terminate this
Agreement with respect to one (1) or more Services, in whole but not in part, at
any time upon prior written notice to the Recipient if the Recipient has failed
to perform any of its material obligations under this Agreement relating to such
Services, and such failure shall be continued uncured for a period of forty-five
(45) days after receipt by the Recipient of a written notice of such failure
from the Provider. The relevant Schedule shall be updated to reflect any
terminated Service. In the event that any Service is terminated other than at
the end of a month, the Service Charge associated with such Service shall be
pro-rated appropriately.

 

Section 9.02 Termination Charges. Upon termination or reduction of any Service
pursuant to Section 9.01(b)(i)(A) or Section 9.01(b)(ii), prior to the
termination or reduction of such Service (in the case of a termination or
reduction pursuant to Section 9.01(b)(ii)) or prior to the required notification
period in Section 9.01(b)(i)(A) (in the case of a termination or reduction
pursuant to Section 9.01(b)(i)(A)), the Parties shall determine and mutually
agree upon any applicable Termination Charges to be invoiced.

 

Section 9.03 Effect of Termination. Upon termination of any Service, whether in
whole or in part, pursuant to this Agreement, the Provider of the terminated
Service will have no further obligation to provide such Service and the relevant
Recipient will have no obligation to pay any future Service Charges relating to
such Service; provided that the Recipient shall remain obligated to the relevant
Provider for the (x) Service Charges and any other fees, costs and expenses owed
and payable in respect of Services provided prior to the effective date of
termination and (y) Termination Charges. In connection with termination of any
Service, the provisions of this Agreement not relating solely to such terminated
Service shall survive any

 

Page 45

 

such termination, and in connection with a termination of this Agreement,
Article I, Article VII (with respect to the limitations set forth therein and
including liability in respect of any indemnifiable Losses under this Agreement
arising or occurring on or prior to the date of termination), Article VIII,
Article IX, Article X, all confidentiality obligations under this Agreement and
liability for all due and unpaid Service Charges and Termination Charges shall
continue to survive indefinitely. The provision of GE Provided Control Tools
Access shall survive termination of this Agreement and expire on the fourth
anniversary of the Trigger Date (the “Controls Tools Access Period”); provided,
that such GE Provided Control Tools Access shall be subject to the applicable
terms and conditions of this Agreement but shall not include access to any
proprietary Technology and related developments and enhancements thereto that is
subject to the Aeroderivatives Supply and Technology Development Agreement or
the HDGT Supply Agreement. Any access to such proprietary Technology and related
developments and enhancements thereto shall be provided subject to the
Aeroderivatives Supply and Technology Development Agreement or the HDGT Supply
Agreement, as applicable; provided, further, that, from the date hereof through
January 31, 2019, the Parties shall work together in good faith to agree to the
Controls Tools that are both (i) used as of the date hereof by any Specified
BHGE Personnel and (ii) reasonably necessary for the sole purpose of performing
Baker Hughes’ obligations or exercising Baker Hughes’ rights under the Mark VIe
Control Products Upgrade Channel pursuant to the Channel Agreement (the
“Controls Tools List”). Any access by Baker Hughes to GE’s Global Research
Center in connection with GE Provided Control Tools Access shall be subject to
individual statements of work to be negotiated by the Parties on a case-by-case
basis with no obligation for either Party to enter into any such statement of
work.

 

Section 9.04 Force Majeure.

 

(a)       No Party hereto (or any Person acting on its behalf) shall have any
liability or responsibility for failure to fulfill any obligation (other than a
payment obligation) under this Agreement so long as and to the extent to which
the fulfillment of such obligation is prevented, frustrated, hindered or delayed
as a consequence of circumstances of Force Majeure. Each Party (or such Person)
shall exercise its reasonable efforts in good faith to minimize the effect of
Force Majeure on its obligations, and the standard of care that a Party shall
provide in delivering a Service after a Force Majeure shall be substantially the
same as the standard of care that the Party provides to its Affiliates and its
other business components with respect to such Service.

 

(b)       During the period of a Force Majeure, the applicable Recipient shall
be entitled to seek an alternative service provider with respect to such
Service, and shall be entitled to permanently terminate the same (and shall be
relieved of the obligation to pay Service Charges for such Service throughout
the duration of such Force Majeure) if a Force Majeure shall continue to exist
for more than fifteen (15) consecutive days, it being understood that such
Recipient shall not be required to provide any advanced notice of such
termination to the Provider.

 

Page 46

 

Article X

GENERAL PROVISIONS

 

Section 10.01 Independent Contractors. This Agreement does not create a
fiduciary relationship, partnership, joint venture or relationship of trust or
agency between the Parties or their Affiliates and that all Services are
provided by a Provider, its Affiliates and their designees in each case, as an
independent contractor. In matters relating to this Agreement, each Party will
be solely responsible for the acts of its employees and agents and such
employees or agents will not be considered employees or agents of any other
Party, nor will they be required to report to management of any other Party or
be deemed to be under the management or direction of any other Party. No Party
will have any right, power or authority to create any obligation, express or
implied, on behalf of any other Party except to the extent expressly provided
herein.

 

Section 10.02 Subcontractors. Subject to Section 3.04, a Provider may hire or
engage one or more subcontractors to perform any or all of its obligations under
this Agreement; provided that (a) such Provider shall use the same degree of
care in selecting any such subcontractor as it would if such contractor was
being retained to provide similar services to the Provider; and (b) such
Provider shall in all cases remain primarily responsible for all of its
obligations hereunder with respect to the scope of the Services, the standard
for the Services as set forth in Article VII hereof and the content of the
Services provided to the Recipient.

 

Section 10.03 Treatment of Confidential Information.

 

(a)       The Parties shall not, and shall cause all other Persons providing
Services or having access to confidential and proprietary information of the
other Party (“Confidential Information”) not to, disclose to any other Person or
use, except for purposes of this Agreement, any Confidential Information of the
other Party; provided, however, that Confidential Information shall not include
information (i) previously known by such Person on a non-confidential basis
prior to its disclosure; (ii) subsequently made public other than as a result of
a disclosure in breach of this Agreement; or (iii) independently developed by
such Person (without reference to the Confidential Information and without using
knowledge gained from GE and GE O&G’s previous affiliation prior to Closing);
and provided, further, that each Party may disclose Confidential Information of
the other Party, to the extent permitted by applicable Law: (i) in the case of
GE’s Corporate Audit Staff or Technical Accounting Group, to GE’s audit
committee after giving Baker Hughes written notice of such disclosure five (5)
Business Day in advance of such disclosure; (ii) to its Representatives and
Affiliates on a need-to-know basis in connection with the performance of such
Party’s obligations under this Agreement; (iii) in any report, statement,
testimony, authorization or approval request, notice, filing or other submission
to any Governmental Authority having jurisdiction over the disclosing Party; or
(iv) in order to comply with applicable Law, or in response to any summons,
subpoena or other legal process or formal or informal investigative demand
issued to the disclosing Party in the course of any litigation, investigation or
administrative proceeding. In the event that a Party becomes legally compelled
(based on advice of counsel) by Law, deposition, interrogatory, request for
documents subpoena, civil investigative demand or similar judicial or
administrative process to disclose any Confidential Information of the other
Party, such disclosing Party shall provide the other Party with prompt prior
written notice of such requirement, and, to the extent reasonably practicable,

 

Page 47

 

cooperate with the other Party (at such other Party’s expense) to obtain a
protective order or similar remedy to cause such Confidential Information not to
be disclosed, including interposing all available objections thereto, such as
objections based on settlement privilege. In the event that such protective
order or other similar remedy is not obtained, the disclosing Party may furnish
only that portion of the Confidential Information that has been legally
compelled, and shall exercise its reasonable efforts in good faith (at such
other Party’s expense) to obtain assurance that confidential treatment will be
accorded such Confidential Information.

 

(b)       Each Party shall, and shall cause its Representatives to protect the
Confidential Information of the other Party by using the same degree of care to
prevent the unauthorized disclosure of such as the Party uses to protect its own
confidential information of a like nature, and in no event less than
commercially reasonable care.

 

(c)       Each Party shall direct its Representatives to comply with the same
restrictions on use and disclosure of Confidential Information as bind such
Party in advance of the disclosure of any such Confidential Information to such
Representatives. Each Party shall be responsible for any failure by its
Representatives to comply with the restrictions on use and disclosure of
Confidential Information contained herein.

 

(d)       Each Party shall comply with all applicable state, federal and foreign
privacy and data protection Laws that are or that may in the future be
applicable to the provision of Services.

 

(e)       With respect to the provision of GE Provided Technology Access and GE
Provided R&D Services pursuant to Section 2.01, only those employees of Baker
Hughes who need to know such information and who otherwise meet any applicable
citizenship or other security qualifications required by Law shall be granted
access and, prior to being granted access, will be advised of the confidential
nature of the Intellectual Property made available to Baker Hughes and directed
to abide by the terms of this Agreement and further, if requested in writing by
GE, shall enter into a non-disclosure agreement acknowledging the same provided
that in any case, Baker Hughes shall be responsible for any breach of this
Agreement by such of its employees.

 

(f)       With respect to the provision of Baker Hughes Provided Technology
Access and Baker Hughes Provided R&D Services pursuant to Section 2.02, only
those employees of GE who need to know such information and who otherwise meet
any applicable citizenship or other security qualifications required by Law
shall be granted access and, prior to being granted access, will be advised of
the confidential nature of the Intellectual Property made available to GE and
directed to abide by the terms of this Agreement and further, if requested in
writing by Baker Hughes, shall enter into a non-disclosure agreement
acknowledging the same provided that in any case, GE shall be responsible for
any breach of this Agreement by such of its employees.

 

Section 10.04 Audit. Not more than once each calendar year during the term of
this Agreement, upon thirty (30) days’ advance written notice, either Party may
audit (or cause an independent third-party auditor to audit), during regular
business hours and in a manner that complies with the building and security
requirements of the Party being audited, the books,

 

Page 48

 

records and facilities of the other Party pertaining solely to the provision of
Services to the extent necessary to determine such Party’s compliance with this
Agreement. Any audit conducted under this Section 10.04 shall not interfere
unreasonably with the operations of such Party. The Party requesting the audit
shall pay the costs of conducting such audit. All information learned or
obtained from such audit shall be deemed Confidential Information for purposes
of this Agreement, and may only be disclosed pursuant to Section 10.03.

 

Section 10.05 Further Assurances. Each Party covenants and agrees that, without
any additional consideration, it shall execute and deliver any further legal
instruments and perform any acts that are or may become necessary to effectuate
this Agreement.

 

Section 10.06 Notices. Except with respect to routine communications by the GE
Services Manager and the Baker Hughes Services Manager under Section 4.01, all
notices, requests, claims, demands and other communications hereunder shall be
in writing and shall be given (and, in the case of delivery in person or by
overnight mail, shall be deemed to have been duly given upon receipt) by
delivery in person or overnight mail to the respective Parties, delivery by
facsimile transmission (providing confirmation of transmission) to the
respective Parties or delivery by electronic mail transmission (providing
confirmation of transmission) to the respective Parties. Any notice sent by
facsimile transmission or electronic mail transmission shall be deemed to have
been given and received at the time of confirmation of transmission. Any notice
sent by electronic mail transmission shall be followed reasonably promptly with
a copy delivered by overnight mail. All notices, requests, claims, demands and
other communications hereunder shall be addressed as follows, or to such other
address, facsimile number or email address for a Party as shall be specified in
a notice given in accordance with this Section 10.06.

 

(a)      If to GE:   General Electric Company 33-41 Farnsworth Street Boston,
Massachusetts 02210 Attention: James M. Waterbury Telephone: (617) 443-3030
Facsimile: (203) 286-2181 Email: jim.waterbury@ge.com   (b)     If to Baker
Hughes:   Baker Hughes, a GE company, LLC 17201 Aldine Westfield Road Houston,
Texas 77073 Attention:   William D. Marsh Telephone: (713) 879-1257 Facsimile:
(713) 439-8472 Email:   will.marsh@bhge.com

 

Page 49

 

Section 10.07 Entire Agreement. Except as otherwise expressly provided in this
Agreement, this Agreement constitutes the entire agreement of the Parties hereto
with respect to the subject matter of this Agreement and supersedes all prior
agreements and undertakings, both written and oral, between or on behalf of the
Parties hereto with respect to the subject matter of this Agreement.

 

Section 10.08 No Third-Party Beneficiaries. Except as provided in Article VIII
with respect to Indemnified Parties, this Agreement is for the sole benefit of
the Parties and their permitted successors and assigns and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person, including any union or any employee or former employee of any Party or
its Affiliates, or entity any legal or equitable right, benefit or remedy of any
nature whatsoever, including any rights of employment for any specified period,
under or by reason of this Agreement.

 

Section 10.09 Amendment; Waiver. No provision of this Agreement, including any
Schedules hereto, may be amended, supplemented, waived or modified except by a
written instrument making specific reference hereto signed by all the Parties.
No waiver of any breach of or non-compliance with this Agreement shall be deemed
to be a waiver of any other or subsequent breach or non-compliance. No consent
from any Indemnified Parties (in each case other than the Parties) shall be
required to amend this Agreement.

 

Section 10.10 Governing Law. This Agreement and any disputes (whether for breach
of contract, tortious conduct or otherwise and whether predicated on common law,
statute or otherwise) shall in all respects be governed by, and construed in
accordance with, the Laws of the State of New York, including all matters of
construction, validity and performance, in each case without reference to any
conflict of Law rules that might lead to the application of the Laws of any
other jurisdiction.

 

Section 10.11 Counterparts; Electronic Transmission of Signatures. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, and delivered by means of electronic mail
transmission or otherwise, each of which when so executed and delivered shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.

 

Section 10.12 Assignment. This Agreement and all of the provisions hereto shall
be binding upon and inure to the benefit of, and be enforceable by, the parties
hereto and their respective successors and permitted assigns, but neither this
Agreement nor any of the rights, interests or obligations set forth herein shall
be assigned by any party hereto without the prior written consent of the other
parties hereto and any purported assignment without such consent shall be void;
provided, however, GE or Baker Hughes may assign any or all of its rights and
obligations under this Agreement to receive certain Umbrella Services (as may be
mutually agreed to by GE and Baker Hughes, but in no event shall include legal,
accounting, financial or tax advice services or other services that are not
customary for the transition of a business to an unrelated third party) in
connection with a sale or disposition of any assets or lines of business of GE
or Baker Hughes; provided that (a) such right to receive such Umbrella Services
is for a limited period of time not to exceed twelve (12) months and solely in
order to transition the business being divested, and (b) the transferee of such
assets shall enter into an agreement with price adjustments and terms and
conditions customary for the provision of such services to an unrelated third
party in order to transition a divested business.

 

Page 50

 



 

Section 10.13 Rules of Construction. Interpretation of this Agreement shall be
governed by the following rules of construction: (a) words in the singular shall
be held to include the plural and vice versa, and words of one gender shall be
held to include the other gender as the context requires; (b) references to the
terms Article, Section, paragraph and Schedule are references to the Articles,
Sections, paragraphs and Schedules of this Agreement unless otherwise specified;
(c) the terms “hereof”, “herein”, “hereby”, “hereto”, and derivative or similar
words refer to this entire Agreement, including the Schedules hereto; (d)
references to “$” means U.S. dollars; (e) the word “including” and words of
similar import when used in this Agreement means “including without limitation,”
unless otherwise specified; (f) the word “or” shall not be exclusive; (g)
references to “written” or “in writing” include in electronic form; (h)
provisions shall apply, when appropriate, to successive events and transactions;
(i) the headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement; (j)
GE and Baker Hughes have each participated in the negotiation and drafting of
this Agreement and if an ambiguity or question of interpretation should arise,
this Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or burdening either Party by
virtue of the authorship of any of the provisions in any of this Agreement; (k)
a reference to any Person includes such Person’s successors and permitted
assigns; (l) any reference to “days” means calendar days unless Business Days
are expressly specified; and (m) when calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded, if the last day of such period is not a Business
Day, the period shall end on the next succeeding Business Day.

 

Section 10.14 Non-Recourse. No past, present or future director, officer,
employee, incorporator, member, partner, stockholder, Affiliate, agent, attorney
or representative of GE or Baker Hughes shall have any liability for any
obligations or liabilities of such party under this Agreement of or for any
claim based on, in respect of, or by reason of, the transactions contemplated
hereby.

 

Section 10.15 Export Law Compliance. Each Party shall be responsible for their
compliance with applicable United States (or other jurisdictions as applicable)
export laws, rules and regulations as related to their performance under this
Agreement.

 

Section 10.16 Integrity. Each Party covenants that it is committed to unyielding
integrity and will act in a manner consistent with the GE Integrity Guide for
Suppliers, Contractors and Consultants, a copy of which is available in several
languages at the following link:
http://www.gesupplier.com/html/SuppliersIntegrityGuide.htm and the Baker Hughes
Suppliers’ Code of Conduct, as may be amended or substituted from time to time.

 

Section 10.17 Subcontractor Flow Downs for United States Government Commercial
Items Contracts. If the Services being procured by either Party are in support
of a United States government end customer or an end customer funded in whole or
part by the United States government, directly or through a prime contractor,
such Party shall expressly identify such use of any Service in the PO and as
necessary will agree to include compliance as necessary with the terms and
conditions applicable to services procured for the United States government
located at the following link: http://www.gesupplier.com/html/GEPolicies.htm.

 

 

[Signature Pages Follow] 

 

Page 51

 



 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 



  GENERAL ELECTRIC COMPANY           By: /s/ James M. Waterbury     Name: James
M. Waterbury     Title: Vice President

 

 



 

BAKER HUGHES, A GE COMPANY, LLC



          By: /s/ Lee Whitley     Name: Lee Whitley     Title: Corporate
Secretary

 

 



 



 

 

 



